Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 1 of 68   PageID #:
                                   4001


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


  DANNY GALLAGHER,                       CIV. NO. 18-00364 LEK-KJM

                   Plaintiff,

       vs.

  MATERNITYWISE INTERNATIONAL,
  LLC, ANNE CROUDACE, ELIZBETH
  ANOATUBBY, EMILEE SALDAYA,
  RACHAEL BROWN, JENNA CHIDESTER,
  STEPHANIE GILBERT, JORDAN ASHLEY
  HOCKER, BETHANY KIRILLOVA,
  SAMANTHA LAJOIE, AERIN LUND,
  KATE PAVLOVSKY, CHANNA JAYDE
  WALZ, MADDISON WEIKLE, ESME
  WHRITENOUR, NICOLETTE RAYMOND,
  ELIZABETH GEFTAKYS, JULIE BELL,
  CARA GWIZD, HOLLY LEPPARD-
  WESTHAVER, ELOISE VICTORIA,
  JANE DOE ONE, JANE DOE TWO,
  JANE DOE THREE, DOES 1-10,
  INCLUSIVE;

                   Defendants.


             ORDER GRANTING IN PART AND DENYING IN PART
    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND JOINDERS THEREIN

             On April 20, 2020, Defendants MaternityWise

 International LLC (“MaternityWise”), Anne Croudace (“Croudace”),

 Maddison Sisley Boulter (“Boulter”), Jane Hopaki (“Hopaki”),

 Kate Pavlovsky (“Pavlovsky”), and Aerin Lund (“Lund” and

 collectively “MaternityWise Defendants”) filed their Motion for

 Summary Judgment (“Motion”).       [Dkt. no. 163.]     On April 23,

 2020, Defendants Emilee Saldaya (“Saldaya”) and Vivian Chao Best
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 2 of 68   PageID #:
                                   4002


 (“Best”) filed a substantive joinder in the Motion (“Saldaya-

 Best Joinder”), and pro se Defendants Bethany Kirillov

 (“Kirillov”) and Stephanie Byers (“Byers” and all collectively

 with the MaternityWise Defendants “Defendants”) both filed

 substantive joinders (“Kirillov Joinder,” “Byers Joinder” and

 collectively “Joinders”).      [Dkt. nos. 168, 170, 171.]       On

 May 26, 2020, Plaintiff Danny Gallagher (“Gallagher”) filed his

 memorandum in opposition to the Motion (“Memorandum in

 Opposition”).    [Dkt. no. 176.]     Also on May 26, 2020, Gallagher

 filed his memorandum in opposition to the Joinders (“Joinder

 Opposition”).    [Dkt. no. 179.]     On June 16, 2020, the

 MaternityWise Defendants filed their reply (“MaternityWise

 Reply”), and Saldaya and Best filed theirs.         [Dkt. nos. 192,

 194.]    The Court finds these matters suitable for disposition

 without a hearing pursuant to Local Rule 7.1(c).          On November 6,

 2020, this Court issued an entering order informing the parties

 of its ruling on the Motion.       [Dkt. no. 213.]     The instant Order

 supersedes that entering order.       The Motion and Joinders are

 hereby granted in part and denied in part for the reasons set

 forth below.

                                 BACKGROUND

 I.      General Factual Background

              Gallagher filed this action on September 25, 2018.

 [Complaint for Damages (dkt. no. 1).]        The operative pleading is

                                      2
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 3 of 68   PageID #:
                                   4003


 Gallagher’s Fourth Amended Complaint for Damages (“Fourth

 Amended Complaint”), filed May 22, 2019.         [Dkt. no. 79.]      In

 sum, Gallagher is a self-described doula, lactation consultant,

 and maternity photographer and videographer, and Defendants

 wrote allegedly defamatory statements about him online.1

            In 2018, Gallagher marketed himself on Facebook as a

 doula, lactation consultant and maternity photographer and

 videographer.    [Def.’s Concise Statement of Facts in Supp. of

 Motion for Summary Judgment (“MaternityWise CSOF”), filed

 4/20/20 (dkt. no. 165), at ¶¶ 1, 4; Gallagher’s concise

 statement of facts in opp. to the MaternityWise CSOF

 (“Gallagher’s MaternityWise CSOF”), filed 5/26/2020 (dkt.

 no. 177), at ¶¶ 1, 4 (admitting MaternityWise CSOF at ¶¶ 1, 4,

 insofar as Gallagher advertised as indicated in 2017 and 2018);

 Saldaya and Best’s concise statement of facts (“Saldaya-Best

 CSOF”), filed 4/23/20 (dkt. no. 169), at ¶ 1; Gallagher’s

 concise statement of fact in opp. to the Saldaya-Best CSOF

 (“Gallagher’s Saldaya-Best CSOF”), filed 5/26/20 (dkt. no. 180),

 at ¶ 1 (admitting Saldaya-Best CSOF at ¶ 1).         In addition to his

 personal Facebook page, Gallagher also maintained Facebook pages

 for his pregnancy and birth related businesses under the names




       1The facts presented are materially undisputed unless
 otherwise noted. Factual disputes and evidentiary objections
 are addressed below.
                                      3
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 4 of 68   PageID #:
                                   4004


 “Danny the Doula” (“DTD”) and “Maternity in Motion” (“MIM”).

 See Decl. of Danny Gallagher in supp. of opp. to Motion and

 Joinders (“Gallagher Decl.”), filed 5/26/20 (dkt. no. 184), at

 ¶¶ 36-37; MaternityWise CSOF, Yolken Decl., Exh. J (excerpts of

 trans. of Gallagher’s      2/26/20 depo. (“Gallagher Depo.) at 40.

 Gallagher joined a number of pregnancy or doula related Facebook

 groups and lied about his background and experience as a doula,

 including but not necessarily limited to: 1) he once had a

 fiancé who committed suicide; 2) he delivered a baby under a

 highway overpass; and 3) was present at more than fifty births

 before the age of eighteen.       [MaternityWise CSOF at ¶¶ 6-10;

 Gallagher’s MaternityWise CSOF at ¶¶ 6-10 (admitting

 MaternityWise CSOF at ¶¶ 6-10 in relevant part).]          In March

 2017, Gallagher created a Facebook profile under the name

 Samantha Cristinzio, which included a profile picture depicting

 a pregnant woman, where he posted content related to

 breastfeeding, and after filing the instant case, contacted some

 of the Defendants to gather information about the case as

 Samantha Cristinzio, under the pretense that Samantha Cristinzio

 was thinking about doing a maternity photo shoot with Gallagher.

 [MaternityWise CSOF at ¶¶ 13-15 (some citations omitted) (citing

 MaternityWise CSOF, Decl. of Kevin A. Yolken (“Yolken Decl.”),

 Exh. E (screenshots of Facebook profile bearing the name



                                      4
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 5 of 68   PageID #:
                                   4005


 Samantha Cristinzio)); Gallagher’s MaternityWise CSOF at ¶¶ 13-

 15 (admitting MaternityWise CSOF at ¶¶ 13-15 in relevant part).]

              Gallagher was a member of a Facebook group called

 Heart and Hustle, which was administered by Angela Gallo.            On

 July 21, 2017, Gallagher posted an article to Heart and Hustle

 titled “Mum Makes Thousands Of pounds a Month Selling Erotic

 ‘Body Positive’ Photos” (the “Article”).         See Gallagher Decl. at

 ¶¶ 28-29 (citing MaternityWise CSOF, Yolken Decl., Exh. J

 (Gallagher Depo.), Exh. 7 (screenshot of Facebook post of the

 Article)).    Pavlovsky, also a member of Heart and Hustle,

 responded to Gallagher’s post of the Article.          [MaternityWise

 CSOF at ¶¶ 20-21; Gallagher’s MaternityWise CSOF at ¶ 20-21

 (admitting MaternityWise CSOF at ¶¶ 20-21 to the extent that

 Pavlovsky was a member of Heart and Hustle and conversed with

 Gallagher related to the Article).]        In a private conversation

 with Pavlovsky, Gallagher indicated that he had helped other

 women create platforms to sell erotic content, including by

 editing their photos and videos.         [MaternityWise CSOF at ¶¶ 24-

 25; Gallagher’s MaternityWise CSOF at ¶¶ 24-25 (admitting

 MaternityWise CSOF at ¶¶ 24-25 in relevant part).]          Pavlovsky

 and Gallagher discussed the prospect of Pavlovsky creating and

 selling her own erotic or sensual content.         See MaternityWise

 CSOF, Decl. of Kate Pavlovsky (“Pavlovsky Decl.”) at ¶¶ 10-15

 (describing the Facebook conversation she had with Gallagher).

                                      5
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 6 of 68   PageID #:
                                   4006


 In the course of their conversation, Gallagher sent Pavlovsky

 photos of a person he identified as “Sam” as examples of content

 other “mamas” were making.2      [MaternityWise CSOF, Yolken Decl.,

 Exh. J (Gallagher Depo.), Exh. 6 (Facebook conversation between

 Gallagher and Pavlovsky) at Gallagher_Fed 0455-59.]

              A few days after her conversation with Gallagher,

 Pavlovsky saw a Facebook post by Angela Gallo that said she had

 received complaints about Gallagher and removed him from Heart

 and Hustle.    [MaternityWise CSOF, Pavlovsky Decl. at ¶ 19.]

 Pavlovsky responded on Facebook, and described her experience

 with Gallagher, including commenting that Gallagher “had

 attempted to lure [her] into amateur pornography.”          [Id. at

 ¶¶ 20-21.]    Pavlovsky learned that Gallagher had shared

 screenshots of portions of their conversation with Angela Gallo

 and another person named Peta Tuck.        In response, Pavlovsky

 shared screenshots of the remainder of their conversation.            [Id.




       2The woman in the photographs is Samantha Baldwin, who uses
 the Facebook profile name “Sam Ross.” [Decl. of Samantha
 Baldwin (“Baldwin Decl.”), filed 5/26/20 (dkt. no. 182), at
 ¶ 2.]   She gave Gallagher her “consent to share the photos with
 select persons because [Gallagher] knew of other people who
 wanted do [sic] what [she] was intending on doing.” [Id. at
 ¶ 8.] The Court would like to acknowledge with compassion that
 boudoir-style pictures of Ms. Baldwin were distributed beyond
 her consent over the internet, and feature prominently in the
 evidence of this case. The Court sincerely expresses its
 condolences that Ms. Baldwin’s image has been distributed so far
 beyond the bounds of her consent and will address that part of
 the evidence with care.
                                      6
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 7 of 68   PageID #:
                                   4007


 at ¶ 23.]    Pavlovsky also sent portions of the conversation she

 had with Gallagher to Saldaya and others.         [Gallagher’s

 MaternityWise CSOF at ¶ 47; MaternityWise Defendants’ Reply to

 Plaintiff’s Additional Material Facts Set Forth in Plaintiff’s

 Separate Concise Statement of Facts in Opposition to Defendants’

 Motion for Summary Judgment (“MaternityWise Reply CSOF”), filed

 6/16/20 (dkt. no. 192), at ¶ 47 (admitting Gallagher’s

 MaternityWise CSOF at ¶ 47).]

              Croudace is the owner of MaternityWise.

 [MaternityWise CSOF, Decl. of Anne Croudace (“Croudace Decl.”)

 at ¶ 1.]    MaternityWise “provides education, training, and

 certification in various birth-related disciplines.”           [Id. at

 ¶ 2.]   Croudace was planning a MaternityWise workshop to take

 place in Hawai`i in April 2018 when she was contacted by

 Gallagher.    [Id. at ¶¶ 3-4.]     Gallagher told her about: his goal

 of becoming a doula; how his pregnant fiancé committed suicide;

 his issues with homelessness and obesity; how he had assisted

 with births under a bridge; and how he could not afford to

 attend MaternityWise’s Hawai`i workshop, but was willing to

 provide photography and videography services in exchange for

 being allowed to attend.      [Id. at ¶¶ 4-6.]     Croudace agreed to

 the exchange, and Gallagher attended the MaternityWise workshop.

 In May and June of 2018, Croudace received complaints and

 concerns that Gallagher was claiming to be certified by

                                      7
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 8 of 68    PageID #:
                                   4008


 MaternityWise.    Croudace confirmed for herself that Gallagher

 was purporting online to be certified by MaternityWise.              Id. at

 ¶¶ 9-10; MaternityWise CSOF at ¶ 27, 34; Gallagher’s

 MaternityWise CSOF at ¶ 27, 34 (admitting MaternityWise CSOF at

 ¶ 27, 34).    Croudace asserts that she received complaints that

 Gallagher was involved in pornography and that he had been

 sexually inappropriate and unprofessional.         [MaternityWise CSOF

 at ¶ 29 (citing MaternityWise CSOF, Croudace Decl. at ¶¶ 9-13;

 MaternityWise CSOF, Yolken Decl., Exh. I (screenshots of

 messages about Gallagher)); Gallagher’s MaternityWise CSOF at

 ¶ 29 (to the extent that Gallagher’s MaternityWise CSOF at ¶ 29

 is responsive to MaternityWise CSOF at ¶ 29, it only objects to

 the characterization of complaints received as a “flood,” and

 asserts that the alleged number of complaints received is not

 supported by the evidence).]

              According to Croudace, when she confronted him,

 Gallagher admitted to her over the phone and via text message

 that he was involved in pornography and assisted others in

 creating platforms to sell such content over the internet.

 [MaternityWise CSOF, Croudace Decl. at ¶¶ 14-15.]          Gallagher

 denies that any such phone call occurred and denies ever making

 such admissions.     [Gallagher’s Decl. at ¶ 31-32.]       Croudace also

 asserts that she was provided with evidence of conversations

 wherein Gallagher was “enticing women to create adult content of

                                      8
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 9 of 68   PageID #:
                                   4009


 their own and offering to assist and provide advice . . . .”

 [MaternityWise CSOF, Croudace Decl. at ¶ 13.]

            In response to the information Croudace had received,

 MaternityWise issued its Memorandum of Official Statement

 (“MOS”) on June 5, 2018.      [MaternityWise CSOF at ¶ 35;

 Gallagher’s MaternityWise CSOF at ¶ 35 (admitting MaternityWise

 issued the MOS); MaternityWise CSOF, Yolken Declaration, Exh. J

 (Gallagher Depo.), Exh. 11 (MOS).]        Although it did not identify

 Plaintiff by name in the MOS, MaternityWise “renounced any

 affiliation with Plaintiff for misrepresenting that he was

 certified,” and expressed its view that pornography is harmful

 and incompatible with the work of doulas.         [MaternityWise CSOF,

 Yolken Declaration, Exh. J (Gallagher Depo.), Exh. 11 (MOS).]

            According to Gallagher, in June 2018 he was featured

 in Maui Mama Magazine.      Gallagher asserts that this suggests he

 had a good reputation in the Maui birth community.          [Gallagher

 Decl. at ¶ 45.]

 II.   The Defendants’ Allegedly Defamatory Statements

            Due to the volume of statements at issue, they are

 addressed by party rather than chronologically.

       A.   Pavlovsky

            Pavlovsky recounted her experience with Gallagher in a

 Facebook post, explaining that she had initially been interested

 in creating erotic content.       However, she continued:

                                      9
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 10 of 68   PageID #:
                                    4010


             . . . Then, I started replying slower and slower
             to him because I was feeling more and more
             uncomfortable with the situation. I never let on
             to Danny that I was uncomfortable that is true.
             I never said stop talking to me I’m creeped out.
             This was still while I thought everyone else
             trusted this dude! I thought I was paranoid.
             But I definitely knew he had told me that he did
             this with many of his female friends – he helped
             them create online sexual content. Yet again he
             was trying to normalize the idea in my mind. But
             really it sent up red flags like hmmm why do you
             help so many women create sexual content for
             free? So eventually in our last convo he sent me
             a link to a porno site. [O]nce I actually
             clicked the link I stopped responding and got
             ultra grossed out. I still didn’t speak up. Not
             until everyone else spoke out against him.

             Did I ever tell him to stop? No, I continued on
             having a convo with him because I didn’t want to
             be weird to a person I might have to continue
             interacting with on here and other groups. I
             just wanted the convo to fade away.

             [I]s it possible that MY not being clear made him
             think he wasn’t doing anything wrong? Yes. I’ve
             reread the convos and I think this is a
             possibility that in his mind he wasn’t doing
             anything wrong because I never told him to stop
             and I even asked him questions about what the
             plan would be IF I decided to create content like
             that to make money.

 [Decl. of Jose Utzurrum in opp. to Motion and Joinders

 (“Utzurrum Decl.”), filed 5/27/20 (dkt. no. 185), Exh. 15

 (documents produced with and referred to in Aerin Lund’s

 Response to Plaintiff’s First Request for Production) at

 MaternityWise_00382 (emphases in original).]




                                      10
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 11 of 68   PageID #:
                                    4011


             She also posted,3 in relevant part:

             However, honestly, I am still creeped out by him.
             I felt lured into the situation. And I do think
             he does this with MANY women. I know for a fact
             our own Sam Ross was lured into it and many other
             women (according to his own words) have been too.
             In my mind when I was thinking of Summers all I
             saw was her Instagram worthy stuff so it was
             risqué but not porn. When I realized he was
             talking about creating porno videos and other
             content I was very put off (yet again no I didn’t
             say this in type to him.) maybe I’m in the wrong
             for never speaking up. . . .

 [Id. at MaternityWise_00385 (emphasis in original).]           Pavlovsky

 also maintained a Facebook profile under the name Opal Essence.

 [Gallagher’s MaternityWise CSOF at ¶ 48 (some citations omitted)

 (citing Utzurrum Decl. at ¶¶ 27-28, Exh. 15          at MaternityWise-

 _000325 (documents produced with and referred to in Aerin Lund’s

 Response to Plaintiff’s First Request for Production));

 MaternityWise Reply CSOF at ¶ 48 (admitting Pavlovsky also had a

 Facebook profile using the name Opal Essence).]          As Opal

 Essence, Pavlovsky posted:

             This man attempted to lure me into sex work. He
             has done the same to many women. He is a REAL
             DANGER to women in his local community. This man
             is a predator and solicits women for nude photos
             and amateur porn involving pregnant women and
             lactating women. Everyone who is calling him out


       3This post lacks a username. On a motion for summary
 judgment, “[t]he evidence of the non-movant is to be believed,
 and all justifiable inferences are to be drawn in his favor.”
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
 (citation omitted). It is reasonable to infer that Pavlovsky
 made the post.
                                      11
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 12 of 68   PageID #:
                                    4012


             has proof of his actions, but not everyone wants
             to spread it all over the internet.

             This is not petty. This man is a sexual
             predator. He should never be allowed in a birth
             room as it has been made clear he is very aroused
             by birth, pregnancy, and breastfeeding. We are
             not trying to tear him down. He is not a victim.
             We are trying to protect the true victims in this
             situation – the women who he will prey upon.

 [Utzurrum Decl., Exh. 15 (documents produced with and referred

 to in Aerin Lund’s Response to Plaintiff’s First Request for

 production) at MaternityWise_000325.]

             Pavlovsky, on her own Facebook page, posted a

 statement describing an eight-step method Gallagher allegedly

 used in preying on his victims.        [Gallagher’s MaternityWise CSOF

 at ¶ 49 (some citations omitted) (citing Utzurrum Decl. at ¶ 26,

 Exh. 13 (Defendant Kate Pavlovsky’s Response to Plaintiff’s

 First Requests for Admission [Fed. R. Civ. P. 26 and 36]

 (“Pavlovsky RFFA”) at Question 1)); MaternityWise Reply CSOF at

 ¶ 49 (admitting “Pavlovsky expressed her opinions about

 [Gallagher] based upon her experience”).]         The post stated, in

 relevant part:

            Please watch out for a predator infiltrating
            natural birth groups on social media. This is
            his MO:

            1. He gets permission from the group moderator.
            Then he posts an intro full of heart-rending
            tales of disadvantage and trauma. This incites
            sympathy from women conditioned to be caring.



                                      12
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 13 of 68   PageID #:
                                    4013


            2. Having gained access to the group, he then
            makes ego-centric and grandiose posts. This
            hooks into the way that women are socialized to
            praise, adulate and stroke the egos of men, and
            to show humility in the face of male bragging.

            3. Around this time, any women in the group with
            finely tuned radars for narcissism, bullshit or
            perve are likely to call him on a breach of
            confidentially or some other crossing of basic
            boundaries. At this point, he arcs up
            defensively way out of proportion to the issue.
            Then some women in the group are likely to rush
            to his defence and make allowances for him. The
            ones with misgivings then start to doubt
            themselves and back down a little so as not to
            cause upset within the group.

            4. He is a master manipulator at using women’s
            strengths against them. He gives the impression
            that he is doing everything with the Moderator’s
            permission. He infers that he has special favour
            and a special connection with the group leader,
            or any woman of prominence and influence. He
            piggy-backs on the trust and credibility that
            lead woman has with the group by invoking her.
            Members then feel constrained to complain about
            him or report him, because of their love and
            loyalty for their LEADER – and they don’t want to
            seem to be questioning her judgment or second-
            guessing what is apparently her call (according
            to his claims). In this way, he subverts the
            loyalty of women and uses it against them. In
            one case, he claimed a leading midwife in his
            community was his “mentor”. She wasn’t. In our
            group, he claimed that he was in business with
            our leader and that she was collaborating with
            him. She wasn’t.

            5. Then he posts polls about whether he should
            stay in the group or leave. This appeals to
            women’s eagerness to express an opinion or cast a
            vote. In our culture women are often not
            consulted, don’t have access to forums and are
            thus-under-represented, so this opportunity is
            highly attractive.


                                      13
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 14 of 68   PageID #:
                                    4014


            6. He then incites division in the group. He
            plays the misunderstood, misjudged victim and
            those whose alarm bells are loudly clanging are
            not only depicted by him as mean, judgmental,
            non-inclusive and sexist – but other women,
            desperate to not be written off by A Man as being
            a “nasty woman” quickly round on the dissenters
            and tip staggering dump-truck loads of
            internalized misogyny all over them. But this is
            merely a diversion. While he continues to stoke
            the drama and strife, he’s actually quietly going
            about his real work.

            7. Which is to trawl the group for women who are
            insecure or unstable in terms of their financial
            security, self-esteem or in need of sexual
            validation. He wins their trust, makes alluring
            promises and grooms them to provide naked photos
            of themselves, or their underwear, to sell to a
            select audience of men. Guess who is the broker.
            He is a predatory pimp, no less, and he is *not*
            a doula.

            8. Fall-out from the above subversions are
            diverse. Some women may feel ashamed that they
            trusted him, (or that they pretended to trust him
            for a while in order to figure out if he was
            legit or not). Vulnerable women talk about how
            nice and kind he was to them, not aware that he
            is grooming them. Other women turn on those who
            express a negative or distrustful opinion of him,
            to the point of screen-shotting their posts and
            sending them to him, seemingly unaware that he
            has manipulated them into acting has his
            handmaids. He acts gracious in the face of
            criticism publically [sic], while privately
            attacking those who confront him venomously.

            The point of this post is not only to warn about
            this individual and other like him. It’s so that
            we can question, and examine, how we as women –
            from the naïve ingenues to the jaded, skeptical
            crones, can be so easily manipulated, exploited
            and turned on each other. . . . .




                                      14
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 15 of 68   PageID #:
                                    4015


 [Gallagher Decl., Exh. 7 (screenshots of Kate Pavlovksy’s

 Facebook page as it existed on or about 6/4/18 (“Eight-Step

 Message”)) at PageID #: 2901-02 (emphasis in original); Utzurrum

 Decl., Exh. 13 (Pavlovsky RFFA) at pgs. 2-4, Request No. 1.4]

 Another Facebook user replied to the above post, stating:

                  The comments on his business page from women
             defending him are pretty scary. These doulas are
             claiming that they “know” him because they have
             spent hours chatting with him, talking on the
             phone, and talking to him on fb groups – but
             they’ve never actually met him. I want to
             comment so badly and ask them what they’d think
             if their daughter came to them and told them
             about an amazing guy they met online, and how
             well they knew him because they’d spent hours
             chatting him up online . . . the internet is so
             scary. You could download a dating app today and
             set up 10 dates, I guarantee at least 3 of them
             wouldn’t live up to their online persona – and
             that’s not even the scary side of what you can
             get away with online these days. How these women
             and specifically doulas who are trained to
             protect a woman’s space are defending him without
             ever having met him in person is baffling to me.

 [Id. at PageID #: 2902 (ellipsis in original).]          Pavlovsky

 replied,

             I love everything about this comment here because
             I have gone through all of these same thoughts.
             Especially the thought of. . what if these women
             were your daughters? Even if you don’t think he
             is in the wrong to approach women about getting
             them into sex work . . . . do you want men out
             there who would say or do things to lure your
             daughter into taking nude photos or selling her
             panties?! It’s outrageous. The thing is we all

       4A portion of step six was cut off in Exhibit 7, and was
 therefore supplemented with the version of the Eight Step
 Message reproduced in the Pavlovsky RFFA.
                                      15
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 16 of 68   PageID #:
                                    4016


              do have proof. It is not yet compiled altogether
              but it won’t be long til it is and everyone can
              see his patterns. It makes me sick knowing there
              are WOMEN defending him. He does not belong in
              the birth world. This work is not safe if he is
              able to infiltrate our groups this way. He is a
              master manipulator which is why we all have to be
              together in defending ourselves against him.

 [Id. (ellipses and emphasis in original).]          Finally, in

 discovery, Gallagher asked that Pavlovsky admit that she had

 never communicated with any person who claimed to be manipulated

 by Gallagher for his sexual gratification, to which Pavlovsky

 responded:

              Deny. I have communicated with a woman named
              Sam[5] who believed she was sending Danny
              pornographic material of her own accord. She was
              lured into talking with him by the same post in
              the Heart and Hustle Facebook group. He sent me
              proof of their communications to try to convince
              me to be comfortable sending him pornographic
              content. Sam was convinced that she was doing so
              consensually, but I believe she was manipulated
              in the exact same way I was (I deduced this
              because I read the posts and because he used the
              same “grooming” techniques on me). I don’t
              recall communicating personally with any other
              person, I have only seen screenshots of comments
              from women claiming that he solicited them for
              pornographic content and for panties (that he was
              selling or keeping I don’t know).

 [Utzurrum Decl., Exh. 13 (Pavlovsky RFFA) at pg. 11, Request

 No. 19.]




       5This is interpreted as a reference to Sam Ross, also known
 as Samantha Baldwin. See Baldwin Decl. at ¶¶ 24-28 (describing
 the communications between Ms. Baldwin and Pavlovsky).
                                      16
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 17 of 68   PageID #:
                                    4017


       B.    Saldaya

             Saldaya runs the Facebook group Free Birth Society

 (“FBS”).    Gallagher’s MaternityWise CSOF at ¶ 52; Saldaya and

 Best’s reply concise statement of fact (“Saldaya-Best Reply

 CSOF”), filed 6/16/20 (dkt. no. 194).6        On June 3 and 4, 2018,

 Saldaya sent or posted the following (or a substantially similar

 message) to at least fifty-three recipients over Facebook

 (“Warning Post”):

             Warning. Danny Gallagher is a predator who has
             infiltrated the birth world and needs to be
             removed immediately. He has been removed from
             the big groups and the admins of Doula Talk are
             reporting him to his certifying board. He has
             been caught victimizing women and his scheme has
             been exposed. He trawls birth groups for women
             who are insecure or unstable in terms of their
             financial security, self esteem or in need of
             sexual validation. He contacts them privately,
             wins their trust, makes enticing promises, and
             grooms them to provide naked photos of themselves
             to sell to a select audience of men. He’s the
             broker. He is a predatory pimp, he is not a
             doula. He has harassed a number of women online
             to sell them their used panties. This has all
             been confirmed.

             I see that you are internet friends with him and
             wanted you to know. This is very serious, he is
             a sexual predator and is dangerous. Please help
             me in shutting this shit down.




       6Pursuant to LR 56.1(g) of the Local Rules of Practice for
 the United States District Court for the District of Hawaii
 (“Local Rules”), “material facts set forth in the movant’s
 concise statement will be deemed admitted unless controverted by
 a separate concise statement of the opposing party.”


                                      17
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 18 of 68   PageID #:
                                    4018


 See, e.g., Utzurrum Decl., Exh. 8A (Emilee Saldaya’s Responses

 to Plaintiff’s First Request for Production of Documents Dated

 October 18, 2019) at ES 000041; Gallagher’s MaternityWise CSOF

 at ¶ 57; Saldaya-Best Reply CSOF at ¶ 57 (admitting Saldaya sent

 and posted the Warning Post).       Saldaya also sent a message

 substantially similar to the Eight-Step Message to at least

 eight recipients.     [Gallagher’s MaternityWise CSOF at ¶ 58;

 Saldaya-Best CSOF at ¶ 58 (admitting Saldaya sent the Eight-Step

 Message).]    Gallagher asserts that Saldaya accused him of being

 a “perpetrator in rape,” however, Saldaya denies the accusation.

 [Gallagher’s MaternityWise CSOF at ¶ 60 (citing Gallagher’s

 Decl. at ¶ 44, Exh. 10 at 26 (screenshot of Saldaya’s Facebook

 comment “#rapeculture” during a series of posts discussing

 Gallagher)); Saldaya-Best Reply CSOF at ¶ 60 (denying

 Gallagher’s MaternityWise CSOF at ¶ 60).]

              On June 16, 2018, on the DTD Facebook page, Saldaya

 posted the following:

              “Paula Brown Ricchi Are you supportive of a man
              being in the birth industry, a lactation
              consultant, and also grooming pregnant and
              breastfeeding women to be on porn sites? I would
              certainly not want my “male doula” or my “male
              lactation consultant” to also be telling other
              moms how to lactate for money on porn sites. But
              to each their own I suppose” and “Paula Brown
              Ricchi I’m sorry I am a bit confused, does that
              mean you either haven’t seen the proof in which
              he is caught in the act of doing this, or you
              have experienced him to be transparent about both
              infiltrating the birth world and grooming women

                                      18
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 19 of 68   PageID #:
                                    4019


             for sex work? I’d be happy to share the screen
             shots the women have shared off of this review,
             as screenshots get taken down here. That’s
             wonderful to meet a woman who knows him
             personally that he hasn’t made feel extremely
             uncomfortable, glad to know there is one out
             there!”

 [Gallagher’s MaternityWise CSOF at ¶ 63; Saldaya-Best Reply CSOF

 at ¶ 63 (admitting Gallagher’s MaternityWise CSOF at ¶ 63).]

 Gallagher asserts that Saldaya sent the following message

 (“Saldaya Text Message Post”) over Facebook, and that it is a

 lie fabricated by Saldaya:

             Got this text from a woman today:

             So, little over a year ago I was contacted by a
             guy named Danny who said he was a father needing
             unassisted support. Said his “wife” found my
             info and wanted him to ask on her behalf.

             He had a lot of questions around the benefits of
             intercourse during labor. (??) I respectfully
             and with an open heart and like an idiot, I
             stayed on the phone for 10 minutes before I
             realized he seemed to be really enjoying our
             conversation in a way that had me uncomfortable.

             He had mentioned that he has a “thriving” Doula
             practice and wanted to get into the world of
             supporting free birth and bringing back “Sex at
             birth.” When I told him I wasn’t interested in
             further communication he told me to fuck myself
             and hung up.

             You are absolutely right to be very cautious of
             him and men like him.

 See Gallagher’s MaternityWise CSOF at ¶ 64 (some citations

 omitted) (citing Utzurrum Decl. at ¶¶ 20-21, Exh. 8A (Emilee

 Saldaya’s Responses to Plaintiff’s First Request for Production

                                      19
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 20 of 68   PageID #:
                                    4020


 of Documents Dated October 18, 2019) at ES 000058); but see

 Saldaya-Best Reply CSOF at ¶ 64 (denying Gallagher’s

 MaternityWise CSOF at ¶ 64).       Gallagher also asserts that

 Saldaya claimed to have proof that Gallagher is a sexual

 predator from multiple women, including statements she had

 reports from forty or fifty women, although she actually did not

 have such proof.     Gallagher’s MaternityWise CSOF at ¶ 65 (citing

 Utzurrum Decl. at ¶¶ 20-21, Exh. 8 (Emilee Saldaya’s Responses

 to Plaintiff’s First Request for Production of Documents Dated

 October 18, 2019) at ES 069, 071, 072, 075, 076, 077, 080, 087,

 089, 093, 094, 103, 110-111, 115, 142-143, 144, 151-169, 179-

 182, 201-202); Gallagher Decl. at ¶ 44, Exh. 10 (screenshots of

 Stephanie Byers’s Facebook page as it existed on 6/12/18) at 19-

 20); but see Saldaya-Best Reply CSOF at ¶ 65 (denying

 Gallagher’s MaternityWise CSOF at ¶ 65).

       C.    MaternityWise/Croudace and Boulter

             On June 4, 2018, a person using a Facebook profile

 with the name Jess Young (“Young”) posted the following

 statement in a review on the DTD Facebook page:

             This man is a predator, luring women into nude
             photo shoots, refusing to return paid-for
             photographs from session [sic] over a year later,
             selling women’s nakedness to other males.

             After he has groomed a group of females, he pits
             them against one another and quietly messages
             individual women he has targeted as financially
             or emotionally struggling, and tries coercing

                                      20
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 21 of 68   PageID #:
                                    4021


              them into sexualized photos and videos for his
              profit. There are screenshot after screenshot of
              this behavior, with multiple women. The only
              women speaking up for him are the ones he has
              groomed fully and have not been contacted about
              sex work for him, yet. They are victims of his
              as much as anyone else involved. The fact that
              they are demanding evidence beyond what has
              already been given, shows what a masterful work
              this man has done to keep women from protecting
              one another in the birthing community.

              He is a predator – beware.

 [Gallagher’s Decl. at ¶¶ 36-37, Exh. 4 (screenshot of DTD

 Facebook page showing the above statement) at p. 46 (“Jess Young

 Post”)).7]    A Facebook user replied in defense of Gallagher, to

 which Boulter responded by posting the MOS, and stated that

 Gallagher “‘shared their photos without their permission.’”

 [Gallagher’s MaternityWise CSOF at ¶ 79 (citations omitted);

 MaternityWise Reply CSOF at ¶ 79 (admitting Boulter posted the

 MOS and made the statement as indicated).]          Croudace posted a

 thumbs-up to the Jess Young Post and a thumbs-up to both of the

 pages of the MOS.     Gallagher’s Decl. at ¶¶ 36-37, Exh. 4 at

 pgs. 46-52).8




       7PageID #: 2795. There are no page numbers on Exhibit 4
 although the page numbers cited by Gallagher appear to
 correspond with the numbers indicated by the Court’s PDF viewing
 software. Therefore Exhibit 4 is cited with reference to the
 page numbers assigned by the Court’s electronic filing system.
      8 PageID #: 2795-2801.


                                      21
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 22 of 68   PageID #:
                                    4022


       D.    Lund

             Lund posted the following statement on the DTD

 Facebook page: “‘now you have been exposed as the predator you

 are and made yourself an example of WHY MEN DO NOT BELONG IN

 BIRTH.’”    [Gallagher’s MaternityWise CSOF at ¶ 91 (emphasis in

 Gallagher’s CSOF) (citations omitted); MaternityWise Reply CSOF

 at ¶ 91 (admitting Lund posted the quoted statement).]           In

 making her post, Lund relied, at least in part, on information

 from persons she did not know.        [Gallagher’s MaternityWise CSOF

 at ¶ 92 (asserting that Lund relied on information from people

 she did not know); MaternityWise CSOF at ¶ 92 (admitting

 Gallagher’s MaternityWise CSOF at ¶ 92 in relevant part but

 denying that she relied only on information from people she did

 not know).]

       E.    Hopaki

             Gallagher asserts that Hopaki accused Gallagher of

 being a predator and that at least eighteen people saw her

 accusation.    Gallagher’s MaternityWise CSOF at ¶ 93 (some

 citations omitted) (citing Gallagher’s Decl. at ¶ 42, Exh. 8

 (screenshots of Hopaki’s Facebook page as of 6/4/18));9 but see




       9On June 3, Hopaki wrote, in relevant part: “Birthy women,
 beware ‘male doula’ Danny Gallagher. . . . This man is a
 predator . . . .” [Gallagher’s Decl., Exh. 8 at PageID
 #: 2903.] Hopaki later wrote in a comment reply, “Maryn Green
 you are friends with this predator.” [Id. at PageID #: 2904.]
                                      22
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 23 of 68   PageID #:
                                    4023


 MaternityWise Reply CSOF at ¶ 93 (denying Gallagher’s

 MaternityWise CSOF at ¶ 93 in full).         Gallagher also asserts

 that Hopaki accused Gallagher of using an eight-step process (in

 effect the Eight-Step Message), however, Hopaki denies the

 accusation.     See Gallagher’s MaternityWise CSOF at ¶ 94 (some

 citations omitted) (citing Gallagher’s Decl. at ¶ 42, Exh. 8

 (screenshots of Hopaki’s Facebook page as of 6/4/18 containing

 text similar to the Eight-Step Message));10 but see MaternityWise

 Reply CSOF at ¶ 94 (denying Gallagher’s MaternityWise CSOF at

 ¶ 94 in full).     Hopaki also posted the MOS on Facebook.

 [Gallagher’s MaternityWise CSOF at ¶ 95; MaternityWise Reply

 CSOF at ¶ 95 (admitting Gallagher’s MaternityWise CSOF at ¶ 95

 in relevant part).]      Next, Gallagher presents evidence that

 Hopaki posted in the thread that:

              The new accounts of abuse keep flooding in behind
              closed doors. I believe someone is compiling a
              file to provide to those who may actually need
              it, not to the woman hating naysayers who demand
              proof instead of trusting and listening to his
              victims.

              I’ve seen plenty of proof, and I trust my gut,
              but let me say this: I need no proof to believe
              women or put the dots together that a single
              childless man has no good reason to be passionate
              about childbirth.




       10   PageID #:2903.
                                      23
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 24 of 68   PageID #:
                                    4024


 Gallagher’s Decl., Exh. 8 at PageID #: 2907.          The MaternityWise

 Defendants admit Hopaki stated that “‘she did not need any

 proof’” and had “‘seen plenty of proof[.]’”.          [MaternityWise

 Reply CSOF at ¶ 98.]

         F.   Byers

              Byers posted the following review on the DTD Facebook

 page:

              Every interaction I have witnessed from Danny on
              social media has been passive-aggressive,
              gaslighting, and an attempt to gain sympathies
              from those struggling with internalized misogyny.
              There are so many women who are left feeling
              violated by his actions, but nobody is bothering
              to validate the subtle abuse happening to them,
              only kowtowing to this presumptuous act Danny
              puts on. Red flags are all over this guy.

 [Gallagher’s Decl., Exh. 9 (screenshot of review).]           Byers also

 posted, in an initial post and in a series of responses to

 replies from other Facebook users, in relevant part:

              Danny Gallagher is a predator. Women have been
              his prey for a specific audience he gets
              compromising photos for, and he is NOT a doula of
              any kind. Be warned and steer clear. Political
              correctness has blinded so many into acceptance
              of predators into supposed safe spaces. Don’t
              worry, I have never accepted his requests to join
              any of my groups, and he is being exposed as we
              speak. If you are a moderator or admin for a
              birth group, I compel you to give him the boot
              immediately. He is a PIMP. Not a doula.

              . . . .

              I don’t want to link his page here because of
              trolls, but if you search him, you’ll see what a
              creep he is. He bates women thru private

                                      24
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 25 of 68   PageID #:
                                    4025


             messages to send him naked photos of themselves
             while pregnant, under the pretense of normalizing
             pregnancy. Its sick.

             . . . .

             Just the fact that he requests these photo shoots
             is one huge red flag. I dont [sic] know of any
             FEMALE doulas who do that.

             . . .

             Screen shots of his actual conversations
             requesting naked photos of women . . . I’d call
             that proof.

             . . . .

             I wont [sic] violate those women’s privacy to
             prove this guy is a predator. Its [sic] really
             quite shocking it has taken this long for some
             women to cotton [sic] on.

             . . . .

             I have not been given the green light to share
             the evidence yet, but it is being compiled and a
             case is being made right now, by at least one of
             his victims who is speaking out. Women are being
             preyed upon by this guy, so yes, I am sending out
             a caution for those who will benefit from such a
             warning.

 [Id., Exh. 10 (screenshots of Stephanie Byers’s Facebook page as

 of 6/12/18) at PageID #: 2910-11, 2913, 2916-18, 2922 (emphases

 and some ellipses in original).]          Gallagher also asserts that

 Byers was warned by another Facebook user that the comments she




                                      25
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 26 of 68   PageID #:
                                    4026


 was making constituted slander and defamation.          [Gallagher’s

 MaternityWise CSOF at ¶ 102.11]

       G.    Kirillov

             Kirillov is also known as Bethany Kirillova on

 Facebook.    [Gallagher’s MaternityWise CSOF at ¶ 106.]         On

 June 4, 2018, Kirillov posted the following review on the DTD

 Facebook page:

             There is much screenshotted evidence that this
             guy is luring vulnerable women into doing sexual
             videos and photography. He has used birth photos
             without permission and refuses to take them down.
             I have heard account after account that this guy
             is targeting pregnant and financially vulnerable
             victims. The truth has come out and he was never
             a birth worker in the first place. Do not let
             this man into your birthing space. He uses the
             word “doula” to gain women’s trust. A doula
             literally means ”woman servant”. This person is
             not a servant of women. He is very cunning in
             the way he lures and traps his victims. They
             feel he is charming and very helpful up front
             when in reality it’s a way for him to profit off
             his sickness. He has a strange sexual fetish for
             women giving birth. He makes many ladies very
             uncomfortable and a few were brave enough to come
             forward with their evidence. He toots his horn
             in a way to show how “progressive” he is as a
             “male” doula. “I am special because I am a man
             interested in birth. Let me grace you with my
             presence..” [M]any are afraid to call him out
             for what he is because they like the idea of
             accepting a male doula and they do not want to
             discriminate because he is a man. I however,

       11
        Neither Byers nor Kirillov filed a concise statement of
 facts in support of their joinder nor a concise statement of
 fact in response to any of Gallagher’s concise statements of
 fact. Therefore, all statements in Gallagher’s MaternityWise
 CSOF specifically related to Byers and Kirillov are deemed
 admitted. See Local Rule LR56.1(g).
                                      26
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 27 of 68   PageID #:
                                    4027


              have no issue calling it what it is. Preying on
              women. Selling their birth pictures. Using
              their bodies as a financial gain without
              permission. No sir. Birth still belongs to
              women and you’re not invited! Down with the
              patriarchy!

 [Gallagher’s Decl., Exh. 4 (screenshots of DTD Facebook page) at

 PageID #: 2774.]     Also, “Kirillov approved of Jacob Hildreth’s

 (who lived on Maui) post on DTD Community page accusing

 [Gallagher] of ‘persuad[ing] pregnant women to do pornography’

 and for [Gallagher] to ‘move off Maui.’”         [Gallagher’s

 MaternityWise CSOF at ¶ 109 (some alterations in ¶ 109) (quoting

 Gallagher’s Decl. at ¶ 40, Exh. 6 (screenshots of DTD Facebook

 page)).]

       H.     Best

              Best sent the Warning Post, or text substantially

 similar to the Warning Post, twenty-eight times over Facebook’s

 direct message feature to other users with the introduction: “Hi

 [name of recipient]!      I just found out some very upsetting

 information about one of our mutual friends.          I had to let you

 know.”     See Gallagher’s MaternityWise CSOF at ¶ 111; Saldaya-

 Best Reply CSOF at ¶ 111 (admitting Gallagher’s MaternityWise

 CSOF at ¶ 111 in relevant part); see, e.g., Utzurrum Decl. at

 ¶¶ 35-36, Exh. 23 (documents produced with and referred to in

 Vivian Chao Best’s Response to Plaintiff’s First Request for

 Production) at VB 000001.       Best stated in the Facebook messages


                                      27
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 28 of 68   PageID #:
                                    4028


 that she did not have proof of the accusations she made against

 Gallagher.    [Gallagher’s MaternityWise CSOF at ¶ 113; Saldaya-

 Best Reply CSOF at ¶ 113 (admitting Gallagher’s MaternityWise

 CSOF at ¶ 113 to the extent that in some direct messages Best

 stated she did not have proof).]          Gallagher asserts that Best

 conspired with other Facebook users to destroy his reputation.

 See Gallagher’s MaternityWise CSOF at ¶ 117 (citing Utzurrum

 Decl. at ¶¶ 35-36, Exh. 23 (documents produced with and referred

 to in Vivian Chao Best’s Response to Plaintiff’s First Request

 for Production) at VB 026-033, 065-072).         However, Best denies

 this.    [Saldaya-Best Reply CSOF at ¶ 117 (denying Gallagher’s

 MaternityWise CSOF at ¶ 117).]

 III. Relevant Procedural Background

              Gallagher alleges the following claims against all

 Defendants: libel based on Defendants’ defamatory statements

 (“Count I”); [Fourth Amended Complaint at ¶¶ 190-211;] libel per

 se based on the same allegations (“Count II”); [id. at ¶¶ 212-

 33;] trade libel based on Defendants’ defamatory statements on

 Facebook which, inter alia, accused Gallagher of committing

 unprofessional and substandard services as a doula and

 photographer (“Count III”); [id. at ¶¶ 234-57;] false light

 against all Defendants for their defamatory statements on

 Facebook (“Count IV”); [id. at ¶¶ 258-66;] intentional

 infliction of emotional distress (“IIED” and “Count V”); [id. at

                                      28
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 29 of 68   PageID #:
                                    4029


 ¶¶ 267-73;] and negligent infliction of emotional distress

 (“NIED” and “Count VI”), [id. at ¶¶ 274-79].          Gallagher also

 seeks: an injunction requiring all Defendants to retract their

 defamatory statements and preventing them from publishing any

 further defamatory or damaging statements against Gallagher

 (“Count VII”); [id. at ¶¶ 280-85;] and a declaratory judgment

 stating that Defendants’ defamatory statements were false and

 harassing, in violation of the terms and conditions of the

 social media websites (“Count VIII”), [id. at ¶¶ 286-87].

             Gallagher seeks: 1) $100,000 in economic damages and

 $5,000,000 in non-economic damages as to each Defendant; 2) an

 award of actual damages; 3) $10,000,000 in punitive and

 exemplary damages; 4) a permanent injunction requiring

 Defendants to delete any existing defamatory statements

 previously made about Gallagher and prohibiting Defendants from

 future publication of the same or similar defamatory statements;

 5) an award of attorney’s fees and costs; and 6) any other

 appropriate relief.      [Id. at pgs. 104-06.]

             In the Motion, the MaternityWise Defendants assert

 that the majority of their statements are nonactionable opinion,

 and the remainder are true or substantially true.           The Byers

 Joinder, Kirillov Joinder, and Saldaya-Best Joinder present

 similar arguments to the Motion, except that Saldaya and Best



                                      29
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 30 of 68   PageID #:
                                    4030


 also argue their statements are not actionable under the

 doctrine of qualified privilege.

 IV.   Evidentiary Objections

             Gallagher filed numerous evidentiary objections.

 [Gallagher’s objections to the MaternityWise Defendants’

 evidence (“Gallagher’s MaternityWise Evidentiary Objections”),

 filed 5/26/20 (dkt. no. 178); Gallagher’s objections to Saldaya

 and Best’s evidence (“Gallagher’s Saldaya-Best Evidentiary

 Objections”), filed 5/26/20 (dkt. no. 181).]          Because Defendants

 relied on evidence in their Motion, and thus sought its

 admissibility, once Gallagher objected to Defendants’ evidence,

 “the onus was on [Defendants] to direct the district court’s

 attention to authenticating documents, deposition testimony

 bearing on attribution, hearsay exceptions and exemptions, or

 other evidentiary principles under which the evidence in

 question could be deemed admissible by the district court.”             See

 In re Oracle Corp. Sec. Litig., 627 F.3d 376, 385-86 (9th Cir.

 2010).    None of the defendants filed a response to any of

 Gallagher’s evidentiary objections, nor did they file any

 evidentiary objections of their own.         Regardless of Defendants’

 failure to respond to Gallagher’s objections,

             objections to evidence on the ground that it is
             irrelevant, speculative, and/or argumentative, or
             that it constitutes an improper legal conclusion
             are all duplicative of the summary judgment
             standard itself; yet attorneys insist on using

                                      30
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 31 of 68   PageID #:
                                    4031


             evidentiary objections as a vehicle for raising
             this point. A court can award summary judgment
             only when there is no genuine dispute of material
             fact. It cannot rely on irrelevant facts, and
             thus relevance objections are redundant.

 Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1119

 (E.D. Cal. 2006) (emphasis in Burch).         Therefore, Gallagher’s

 objection in Gallagher’s MaternityWise Evidentiary

 Objections ¶ 4 to ¶ 7 of the Pavlovsky Declaration on the basis

 that it is irrelevant is overruled.

             Furthermore,

                  A trial court can only consider admissible
             evidence in ruling on a motion for summary
             judgment. See Fed. R. Civ. P. 56(e); Beyene v.
             Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181
             (9th Cir. 1988). Authentication is a “condition
             precedent to admissibility,” and this condition
             is satisfied by “evidence sufficient to support a
             finding that the matter in question is what its
             proponent claims.” Fed. R. Evid. 901(a). We
             have repeatedly held that unauthenticated
             documents cannot be considered in a motion for
             summary judgment. See Cristobal v. Siegel, 26
             F.3d 1488, 1494 (9th Cir. 1994); Hal Roach
             Studios, Inc. v. Richard Feiner & Co., Inc., 896
             F.2d 1542, 1550–51 (9th Cir. 1989); Beyene, 854
             F.2d at 1182; Canada v. Blain’s Helicopters,
             Inc., 831 F.2d 920, 925 (9th Cir. 1987); Hamilton
             v. Keystone Tankship Corp., 539 F.2d 684, 686
             (9th Cir. 1976).

                  In a summary judgment motion, documents
             authenticated through personal knowledge must be
             “attached to an affidavit that meets the
             requirements of [Fed. R. Civ. P.] 56(e) and the
             affiant must be a person through whom the
             exhibits could be admitted into evidence.”
             Canada, 831 F.2d at 925 (citation omitted).
             However, a proper foundation need not be
             established through personal knowledge but can

                                      31
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 32 of 68   PageID #:
                                    4032


             rest on any manner permitted by Federal Rule of
             Evidence 901(b) or 902. See Fed. R. Evid.
             901(b)(providing ten approaches to
             authentication); Fed. R. Evid. 902 (self-
             authenticating documents need no extrinsic
             foundation).

 Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773–74 (9th Cir.

 2002) (alteration in Orr) (footnotes omitted).          However, “the

 Ninth Circuit has held that a district court’s consideration of

 unauthenticated evidence in conjunction with a motion for

 summary judgment is harmless error when a competent witness with

 personal knowledge could have authenticated the document.”

 Burch, 433 F. Supp. 2d at 1120 (citing Hal Roach Studios, Inc.

 v. Feiner & Co., 896 F.2d 1542, 1552 (9th Cir. 1990)).

             Gallagher objects to the Pavlovsky Declaration at

 ¶¶ 3, 4, 5, 6, 10, 19, 20, 22, 23, 27, 28, 29, 31, 32, and 33

 for lack of foundation and/or hearsay.         [Gallagher’s

 MaternityWise Evidentiary Objections at ¶¶ 7-10, 17-19, 21, and

 22.   Hearsay is an out-of-court statement offered for the truth

 of the matter asserted.      Fed. R. Evid. 801(c).      “In the absence

 of a procedural rule or statute, hearsay is inadmissible unless

 it is defined as non-hearsay under Federal Rule of Evidence

 801(d) or falls within a hearsay exception under Rules 803, 804

 or 807.”    Orr, 285 F.3d at 778 (some citations omitted) (citing

 Fed. R. Evid. 802).      Gallagher’s objections to the Pavlovsky

 Declaration at ¶¶ 3, 4, 5, 6, 10, 19, 20, 23, 27, 28, 31, 32 and


                                      32
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 33 of 68   PageID #:
                                    4033


 33 are OVERRULED.     Although some of the statements could appear

 to present information outside of Pavlovsky’s knowledge, see,

 e.g., MaternityWise CSOF, Pavlovsky Decl. at ¶ 6 (stating that,

 inter alia, “we all looked up to Angela [Gallo] as our leader

 and mentor”), all statements are construed as expressing only

 Pavlovsky’s knowledge or experience.         Also, none of the

 statements offer an out-of-court statement for the truth of the

 matter asserted.

             Gallagher’s objection to ¶ 22 of the Pavlovsky

 Declaration is SUSTAINED.        There, Pavlovsky offers the out-of-

 court statements of Ashley McClough and other, unnamed Facebook

 users, for the truth of the matter asserted (relating to

 Gallagher’s conduct).      See   id. at ¶ 22.    Gallagher’s objection

 to the Pavlovsky Declaration at ¶ 29 is SUSTAINED to the extent

 Pavlovsky asserts that Gallagher “was also contacting women in

 his area, not just online,” for lack of foundation as Pavlovsky

 does not provide a basis for that allegation.          See id. at ¶ 29.

             Gallagher’s objections to Exhibit A (his bankruptcy

 case docket and excerpts of the record in that case) and

 Exhibit B (his 2016 tax return and 2017 tax return transcript)

 to the Yolken Declaration attached to the MaternityWise CSOF,

 [Gallagher’s MaternityWise Evidentiary Objections at ¶¶ 1-3,]

 are OVERRULED because those documents could be admissible at

 trial.    Gallagher’s objection to Exhibit C (Facebook message

                                      33
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 34 of 68   PageID #:
                                    4034


 from Carina de Klerk describing a phone call she allegedly had

 with Gallagher) to the Yolken Declaration, [Gallagher’s

 MaternityWise Evidentiary Objections at ¶ 7,] is SUSTAINED to

 the extent the Facebook message is offered for the truth of the

 matter asserted.

             Gallagher also objects to the following exhibits to

 the Yolken Declaration: Exhibit E (screenshots of Facebook

 profile of Samantha Cristinzio); [Gallagher’s MaternityWise

 Evidentiary Objections at ¶ 13;] Exhibit 12 (screenshots of

 Facebook messages) to Exhibit J (Gallagher Deposition Excerpts);

 [Gallagher’s MaternityWise Evidentiary Objections at ¶¶ 15-16;]

 Exhibit F (screenshot of Facebook post by Angela Gallo);

 [Gallagher’s MaternityWise Evidentiary Objections at ¶ 17;]

 Exhibit 7 (Screenshots of Facebook messages between Pavlovsky

 and Gallagher) to Exhibit J; [Gallagher’s MaternityWise

 Evidentiary Objections at ¶ 22;] Exhibit H (screenshots of DTD

 Facebook page); [Gallagher’s MaternityWise Evidentiary

 Objections at ¶ 27;] and Exhibit I (screenshots of Facebook

 messages and emails from and to MaternityWise and Croudace),

 [Gallagher’s MaternityWise Evidentiary Objections at ¶ 28].

 These objections are OVERRULED IN PART to the extent they argue

 lack of foundation, however, they are SUSTAINED IN PART to the

 extent the statements are offered for the truth of the matter

 asserted.

                                      34
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 35 of 68   PageID #:
                                    4035


             All of the objections in the Gallagher’s Saldaya-Best

 Evidentiary Objections are OVERRULED on the basis that Saldaya

 or Best could have laid the proper foundation and can properly

 authenticate the documents at trial.

                                  STANDARD

             Gallagher alleges this Court has diversity

 jurisdiction under 28 U.S.C. § 1332 because Gallagher is a

 citizen of Hawai`i, Defendants are all citizens of states other

 than Hawai`i, and the amount in controversy exceeds the

 jurisdictional minimum.      [Fourth Amended Complaint at ¶ 1.]         As

 this district court has explained,

             [a] federal court sitting in diversity must apply
             the conflict of law rules of the forum state.
             Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487,
             496, 61 S. Ct. 1020, 85 L. Ed. 1477 (1941);
             Abogados v. AT & T, Inc., 223 F.3d 932, 934 (9th
             Cir. 2000). Hawaii applies the most significant
             relationship test propounded in the Restatement
             (Second) of Conflicts of Laws. Roxas v. Marcos,
             89 Hawai`i 91, 117 n.16, 969 P.2d 1209, 1235 n.16
             (1998); Lewis v. Lewis, 69 Haw. 497, 499, 748
             P.2d 1362, 1365 (1988); Peters v. Peters, 63 Haw.
             653, 634 P.2d 586 (1981); Restatement (2d)
             Conflicts of Laws § 145 (1971). Under this test,
             “[t]he rights and liabilities of the parties with
             respect to an issue in tort are determined by the
             local law of the state which, with respect to
             that issue, has the most significant relationship
             to the occurrence and the parties . . . .”
             Restatement (2d) Conflicts of Laws § 145(1).
             Factors relevant to the application of the most
             significant relationship test include: (a) the
             place where the injury occurred, (b) the place
             where the conduct causing the injury occurred,
             (c) the domicil, residence, nationality, place of
             incorporation and place of business of the

                                      35
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 36 of 68   PageID #:
                                    4036


             parties, and (d) the place where the
             relationship, if any, between the parties is
             centered. Id. § 145(2). In regards to claims
             involving defamatory statements published in
             multiple states, these factors normally call for
             application of the law of the plaintiff’s
             domicil, for it is there that the plaintiff can
             be said to enjoy a reputation, and there that
             such reputation would suffer by the accused
             writing. Hanley v. Tribune Publ’g Co., 527 F.2d
             68, 70 (9th Cir. 1975); Restatement (2d) Conflict
             of Laws § 150(2) & cmt. e.

 Miracle v. New Yorker Magazine, 190 F. Supp. 2d 1192, 1198 (D.

 Hawai`i 2001) (some alterations in Miracle).          Gallagher is

 domiciled in Hawai`i, therefore Hawaii’s defamation laws apply.

             In Hawai`i, there are

             four elements necessary to sustain a claim for
             defamation:

                   (1) a false and defamatory statement
                   concerning another;

                   (2) an unprivileged publication to a third
                   party;

                   (3) fault amounting at least to negligence
                   on the part of the publisher [actual malice
                   where the plaintiff is a public figure]; and

                   (4) either actionability of the statement
                   irrespective of special harm or the
                   existence of special harm caused by the
                   publication.

             Gold v. Harrison, 88 Hawai`i 94, 100, 962 P.2d
             353, 359 (1998) . . . .

 Gonsalves v. Nissan Motor Corp. in Hawai`i, 100 Hawai`i 149,

 171, 58 P.3d 1196, 1218 (2002) (some alterations in Gonsalves).



                                      36
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 37 of 68     PageID #:
                                    4037


       A.    False and Defamatory Statement

             “The threshold issue in defamation cases is whether,

 as a matter of law, the statements at issue are reasonably

 susceptible of a defamatory meaning.”         Gold, 88 Hawai`i at 101,

 962 P.2d at 360 (citing Fernandes v. Tenbruggencate, 65 Haw.

 226, 228, 649 P.2d 1144, 1147 (Haw. 1982)).          “A communication is

 defamatory when it tends to harm the reputation of another as to

 lower him in the estimation of the community or deter third

 persons from associating or dealing with him.”          Fernandes, 65

 Haw. at 228, 649 P.2d at 1147 (citations and internal quotation

 marks omitted).     “Whether a communication is defamatory depends,

 among other factors, upon the temper of the times, the current

 of contemporary public opinion, with the result that words,

 harmless in one age, in one community, may be highly damaging to

 reputation at another time or in a different place.”           Id.

 (citations and internal quotation marks omitted).           Courts in

 Hawai`i have adopted the Ninth Circuit’s three-part test to

 determine whether statements are false and defamatory: “(1)

 whether the general tenor of the entire work negates the

 impression that the defendant was asserting an objective fact[;]

 (2) whether the defendant used figurative or hyperbolic language

 that negates that impression[;] and (3) whether the statement in

 question is susceptible of being proved true or false.”               Gold,

 88 Hawai`i at 101, 962 P.2d at 360 (alterations in Gold)

                                      37
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 38 of 68   PageID #:
                                    4038


 (emphasis omitted) (some citations omitted) (citing Fasi v.

 Gannett Co., Inc., 930 F. Supp. 1403, 1409 (D. Hawai`i 1995),

 aff’d, 114 F.3d 1194 (9th Cir.), cert. denied, -- U.S. --, 118

 S. Ct. 302, 139 L. Ed. 2d 233 (1997); Unelko Corp. v. Rooney,

 912 F.2d 1049, 1053 (9th Cir. 1990), cert. denied, 499 U.S. 961,

 111 S .Ct. 1586, 113 L. Ed. 2d 650 (1991).12         If the court rules

 that, as a matter of law, the statements are not reasonably

 susceptible of the defamatory meaning ascribed to it by the

 plaintiff, the defamation claim should not be put before the

 trier of fact.     Fernandes, 65 Haw. at 228 n.1, 649 P.2d at 1147

 n.1.

             Both the United States Supreme Court and the Hawai`i

 Supreme Court have provided guidance as to the defense that the

 language was figurative or hyperbolic.         In 1974, a high school

 wrestling coach testified in a number of hearings.           A newspaper

 article described the testimony as a lie.         The coach brought a

 defamation action against the newspaper and the article’s author

 on the basis that the article accused him of committing perjury.

 Milkovich v. Lorain J. Co., 497 U.S. 1, 3-7 (1990).           The United

 States Supreme Court held that the defendant’s statements were

 “not the sort of loose, figurative, or hyperbolic language which




        12
        The outcome in Gold also relied substantially Milkovich
 v. Lorain Journal Co., 497 U.S. 1, 4 (1990). 88 Hawai`i at 101,
 962 P.2d at 360
                                      38
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 39 of 68     PageID #:
                                    4039


 would negate the impression that the writer was seriously

 maintaining that petitioner committed the crime of perjury.               Nor

 does the general tenor of the article negate this impression.”

 Id. at 21.    Therefore, a reasonable juror could conclude that

 the statements implied an objective assertion of fact.           Id.

              On the other hand, in Hawai`i, ex-Beatle George

 Harrison’s neighbors successfully established through litigation

 that they had an easement over Mr. Harrison’s property.               Gold,

 88 Hawai`i at 97, 962 P.2d 356.        In a 1993 newspaper article

 that covered the dispute, Mr. Harrison “was quoted as saying:

 ‘Have you ever been raped?       I’m being raped by all these

 people. . . .     My privacy is being violated.       The whole issue is

 my privacy.’”13    Id. (quoting Ex-Beatle says of trial on Maui:

 Don’t rob my privacy, no, no, no,         THE HONOLULU ADVERTISER,

 July 21, 1993).     The neighbors brought a defamation action

 against Mr. Harrison.      The circuit court granted Mr. Harrison’s

 motion for summary judgment       Id. at 97-98, 962 P.2d at 356-57.

 On appeal, the Hawai`i Supreme Court affirmed, explaining,

              [t]he gist of Harrison’s Statement was to express
              Harrison’s negative opinion about the result in
              the Easement Action and to state that he felt his
              privacy was being violated; however, the
              substance of Harrison’s Statement was not
              defamatory. Although Harrison’s Statement
              reflected his opinion, it could not be construed
              as a statement that Harrison believed the

       13
        This quote is referred to as “Harrison’s Statement.”
 Gold, 88 Hawai`i at 97, 962 P.2d at 356.
                                      39
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 40 of 68   PageID #:
                                    4040


             Plaintiffs were, in fact, rapists, but was
             clearly rhetorical hyperbole expressing
             Harrison’s feelings about the Easement Action.

 Id. at 103, 962 P.2d at 362.

             In this case, after analyzing Defendants’ statements

 in light of the Ninth Circuit’s three-part test, the Court must

 next determine whether the statements in question involved a

 matter of public concern.       As the Ninth Circuit explained,

             in a private individual’s defamation action
             involving statements of public concern, there is
             “‘a constitutional requirement that the plaintiff
             bear the burden of showing falsity, as well as
             fault, before recovering damages.’” Milkovich,
             [497 U.S. at 16, 110 S. Ct.] at 2704 (quoting
             Philadelphia Newspapers, Inc. v. Hepps, 475 U.S.
             767, 776, 106 S. Ct. 1558, 1563, 89 L. Ed. 2d 783
             (1986)). Thus, “a statement on matters of public
             concern must be provable as false before there
             can be liability under state defamation law, at
             least in situations, like the present, where a
             media defendant is involved.” Id., at 2706.

                  “‘[Whether] . . . speech addresses a matter
             of public concern must be determined by [the
             expression’s] content, form, and context . . . as
             revealed by the whole record.’” Dun &
             Bradstreet, Inc. v. Greenmoss Builders, Inc., 472
             U.S. 749, 761, 105 S. Ct. 2939, 2946, 86 L. Ed.
             2d 593 (1985) (opinion of Powell, J.) (quoting
             Connick v. Myers, 461 U.S. 138, 147–48, 103 S.
             Ct. 1684, 1690–91, 75 L. Ed. 2d 708
             (1983)). . . .

 Unelko Corp. v. Rooney, 912 F.2d 1049, 1056 (9th Cir. 1990)

 (some alterations in Unelko).       If the Defendants’ statements

 involved a matter of public concern, Gallagher would bear the




                                      40
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 41 of 68    PageID #:
                                    4041


 burden of proof at trial as to whether the statements were

 false.     See Milkovich, 497 U.S. at 16.

       B.     Publication to a Third Party

              “[A] defamation claim requires publication to a third

 party.     ‘The interest which is here protected is of that

 reputation, and for tort liability to lie for either slander or

 libel the defamation must be communicated to some third party

 other than the person defamed.’”          Gonsalves, 100 Hawai`i at 171,

 58 P.3d at 1218 (quoting Runnels v. Okamoto, 56 Haw. 1, 3, 525

 P.2d 1125, 1127 (1974)).

       C.     Fault

              Of the defendants, only Pavlovsky and

 MaternityWise/Croudace personally communicated with Gallagher

 regarding the production of erotic content.          See generally

 MaternityWise CSOF, Croudace Decl.; id., Pavlovsky Decl.              The

 remaining Defendants, according to the arguments and evidence

 submitted, relied exclusively on third-party descriptions of

 Gallagher.    See, e.g., Saldaya-Best Joinder at 18 (arguing that

 Saldaya and Best based their statements about Gallagher on what

 they had seen online and heard from others).          Pavlovsky and

 MaternityWise/Croudace also relied on third-party accounts, but

 not exclusively.

              With respect to the statements based on first-hand

 knowledge, “the question presented is whether the defendants

                                      41
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 42 of 68   PageID #:
                                    4042


 here acted reasonably with regard to the grounds they had for

 believing” Gallagher did the things they accused him of in their

 Facebook posts and direct messages.        See Aku v. Lewis, 52 Haw.

 366, 376, 477 P.2d 162, 168 (1970).        Similarly, statements made

 in reliance on a statement from someone else are protected

 unless the defendant was negligent or unreasonable in such

 reliance.    See Aku, 52 Hawai`i at 376-77 & n.20, 477 P.2d at

 168-69 & n.20 (holding that personal knowledge or a trustworthy

 source may reasonably be relied upon in making allegations

 related to criminal activity, but unverified, anonymous phone

 calls did not constitute reasonable grounds (citations

 omitted)).    “An investigatory failure alone on the part of the

 publisher, without a high degree of awareness of probable

 falsity may raise the issue of negligence . . . .”           Tagawa v.

 Maui Publ’g Co., 50 Hawai`i 648, 652, 448 P.2d 337, 340 (1968)

 (some citations omitted) (citing New York Times Co. v. Sullivan,

 376 U.S. 254, 287-88, 84 S. Ct. 710 (1964)).

              D.   Damages

              None of Defendants adequately addressed the issue of

 damages, therefore they did not carry their burden with respect

 to that element.14


       14
        The only argument in the Motion related to damages is
 that Gallagher, not Defendants, caused his damages, which is
 simply a reiteration of the well-understood principal that truth
                                              (. . . continued)
                                      42
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 43 of 68   PageID #:
                                    4043


       E.    Qualified Privilege

             As this district court has previously explained,

             the Court must determine, as a matter of law,
             whether the alleged defamatory communication is
             entitled to a qualified privilege. Vlasaty v.
             Pacific Club, 4 Haw. App. 556, 562, 670 P.2d 827,
             832 (1983). A qualified privilege “arises when
             the author of the defamatory statement reasonably
             acts in the discharge of some public or private
             duty, legal, moral, or social, and where the
             publication concerns subject matter in which the
             author has an interest and the recipients of the
             publication a corresponding interest or duty.”
             Aku v. Lewis, 52 Haw. 366, 371, 477 P.2d 162, 166
             (1970). See also Russell v. American Guild of
             Variety Artists, 53 Haw. 456, 497 P.2d 40 (1972);
             Vlasaty at 562, 670 P.2d 827. In claiming such
             privilege, it is essential that the author of the
             defamatory matter and the recipients have a
             common interest and the communication is of a
             type reasonably deemed to protect or further that
             interest. Vlasaty at 562, 670 P.2d 827.

 Uema v. Nippon Express Haw., Inc., 26 F. Supp. 2d 1241, 1248–49

 (D. Hawai`i 1998) (footnote omitted).         However, regardless of

 whether a qualified privilege exists as a matter of law,

             a finding of a qualified privilege is
             insufficient to grant summary judgment. Rather,
             the qualified privilege is conditional and lost
             if it is abused. [Vlasaty, 4 Haw. App. at 562,
             670 P.2d 827.] A qualified privilege may be


 is a complete defense to defamation. See Mem. in Supp. of
 Motion at 33 (arguing that Gallagher caused his damages by doing
 the things Defendants said he did); see also McNearney v.
 Citicorp Credit Servs., Inc., No. CIV-06-576 WBS EFB PS, 2006 WL
 2829849, at *4 (E.D. Cal. Sept. 29, 2006) (“A litigant who fails
 to press a point by supporting it with pertinent authority, or
 by showing why it is sound despite a lack of supporting
 authority . . . forfeits the point. We will not do his research
 for him.” (alteration in McNearney) (quoting Pelfresne v.
 Village of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990))).
                                      43
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 44 of 68   PageID #:
                                    4044


             abused by the use of words not reasonably
             believed necessary to protect the particular
             interest for which the privilege is given. . . .
             Abuse of the qualified privilege is a
             determination to be made by the trier of fact.
             Calleon v. Miyagi and MTL, Inc., 76 Hawai`i 310,
             319, 876 P.2d 1278, 1287 (1994); Vlasaty at 562,
             670 P.2d 827.

 Id. at 1249.

                                 DISCUSSION

 I.    Count I

             Defendants all argue their statements constitute non-

 actionable opinion, or are substantially true.          Most Defendants

 also argue that they used words like “pimp” and “predator” in a

 rhetorical, hyperbolic sense.

       A.    Pavlovsky

             The MaternityWise Defendants argue that all of

 Pavlovsky’s statements are not actionable because they

 constitute opinion, are true, or are merely rhetorical

 expressions.     [Mem. in Supp. of Motion at 29-31.]

             1.    Capable of a False and Defamatory Meaning

             Pavlovsky’s Facebook statements that assert objective

 facts include, but are not limited to her assertions that:

 Gallagher attempted to lure Pavlovsky, and had successfully

 lured Ms. Baldwin, into sex work; is a broker of naked pictures

 or underwear; and is not a doula, are some, but not all, of the

 statements in Pavlovsky’s Facebook posts that assert objective


                                      44
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 45 of 68   PageID #:
                                    4045


 facts.     The general tenor of Pavlovsky’s statement do not negate

 the impression that she is asserting objective facts.

 Furthermore, Pavlovsky described Gallagher as a predator and

 pimp in the specific context of unwanted, coercive, manipulative

 or otherwise unwelcome sexual activity or conversation,

 including accusations that he attempted to lure or groom her

 into taking naked pictures of herself despite her unwillingness

 to do so.    See. e.g., Gallagher Decl., Exh. 7 (screenshots of

 Kate Pavlovsky’s Facebook page as of 6/4/18).          Pavlovsky’s

 statements are distinguishable from the example in Gold where

 the accusation that the plaintiffs were rapists was not related

 to unwanted sexual contact.15       See Gold, 88 Hawai`i at 103, 962


       15
        The Court is also persuaded by the reasoning in Knievel
 v. ESPN, 393 F.3d 1068, 1071 (9th Cir. 2005). In 2005,
 motorcycle stuntman Evel Knievel sued a website owner for
 defamation on the basis, in part, that the website captioned a
 picture of him on the red carpet at an event “‘Evel Knievel
 proves that you’re never too old to be a pimp.’” See Knievel,
 393 F.3d at 1071. The Ninth Circuit explained that, while
 “pimp” in isolation may be capable of a defamatory meaning, in
 the context of other photos of extreme sports celebrities and
 satirical, tongue-in-cheek captions, no reasonable reader could
 interpret the caption to actually accuse Evel Knievel of
 criminal conduct, therefore the speech fell under the protection
 of the First Amendment. Id. at 1075 (citing Milkovich v. Lorain
 Journal Co., 497 U.S. 1, 20, 110 S. Ct. 2695, 111 L. Ed. 2d 1
 (1990); 1078. Although resolved on a motion to dismiss, id. at
 1071, Knievel was decided on a question of law that is relevant
 to both a motion to dismiss and a motion for summary judgment.
 In contrast to the website in Knievel, Pavlovsky used the word
 “pimp” in the context of accusing Gallagher of tricking,
 grooming, and manipulating women into sexual conduct, for his
 financial gain or sexual gratification, and acting as a
                                              (. . . continued)
                                      45
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 46 of 68   PageID #:
                                    4046


 P.2d at 362.     Some of the terms Pavlovsky used, especially those

 highlighted in the Motion, might fall more easily into the

 category of opinion, such as “grandiose,” and “egocentric.”             See

 Mem. in Supp. of Motion at 31.        However, there is a notable

 difference in a phrase’s susceptibility to a defamatory meaning

 between a phrase describing a person as “egocentric” compared to

 “sexual predator,” or “grandiose” compared to “very aroused by

 birth . . . .”     For these reasons, the threshold question is

 answered in the affirmative because Pavlovsky’s statements are

 capable of a defamatory meaning.

             2.    Matter of Public Concern

             Next, the Court turns to the issue of whether

 Pavlovsky’s statements involved a matter of public concern.

 Because Pavlovsky’s statements related to Gallagher’s possibly

 illegal or unethical practices in operating MIM and DTD, they

 were of interest to the general community, see Snyder v. Phelps,

 562 U.S. 443, 453 (2011) (noting that matters of social and

 community concern were matters of public concern (citation

 omitted)), and thus involved a matter of public concern.

 Gallagher would therefore “bear the burden of proof at trial as



 middleman or broker for sexual content or their underwear, in
 essence, profiting off their sexual acts. While Pavlovsky’s
 statement may not suggest that Gallagher was literally the
 manager or human trafficker of a prostitute, the context does
 not negate the criminal, or at least reputationally harmful,
 meaning of the word.
                                      46
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 47 of 68   PageID #:
                                    4047


 to whether [Pavlovsky’s] statements were false.”          See Unelko,

 912 F.2d at 1056     (some citations omitted) (citing Philadelphia

 Newspapers, Inc. v. Hepps, 475 U.S. 767, 776, 106 S. Ct. 1558,

 1563, 89 L. Ed. 2d 783 (1986)).

             Pavlovsky’s statements are susceptible of being proved

 true or false.     With very limited exception, no admissible

 evidence other than the Pavlovsky Declaration as it relates to

 her July 2017 conversation with Gallagher, has been offered as

 proof that Gallagher actually committed the acts described in

 the Facebook posts.      See MaternityWise CSOF, Pavlovsky Decl. at

 ¶¶ 13-18.    That is, Defendants have not produced any admissible

 evidence that anyone other than Pavlovsky personally had a

 conversation with Gallagher where he allegedly attempted to

 convince them to produce adult content, or even discussed the

 subject in an unwelcome fashion.          In light of the evidence in

 the current record, a jury could consider the July 2017 Facebook

 messenger conversation between Gallagher and Pavlovsky in

 determining whether Gallagher actually attempted to lure or

 groom her into sex work, act as a middleman for her pictures or

 underwear, or otherwise act like a predator.          A jury could also

 consider the Facebook conversation between Pavlovsky and

 Ms. Baldwin, and Ms. Baldwin’s own interpretation of her

 experience with Gallagher to find that Pavlovsky’s Facebook post

 claiming Gallagher had successfully lured Sam Ross into sex work

                                      47
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 48 of 68   PageID #:
                                    4048


 was either true or false.       See Baldwin Decl., Exh. 4

 (screenshots of messages between Baldwin and Pavlovsky).

 Therefore Gallagher has demonstrated that he could carry his

 burden of proving falsity.       Because a reasonable jury could find

 Pavlovsky’s statements to be either true or false, they are not

 merely shielded opinion.16

             3.    Fault

             Pavlovsky relied on her own experiences with Gallagher

 and Ms. Baldwin, as well as third-party accounts in publishing

 her statements.     It is the role of the jury to determine whether

 Pavlovsky acted reasonably with regard to her July 2017

 conversation with Gallagher.       Pavlovsky also relied, in part, on

 third-party statements regarding Gallagher, including statements


       16
        The MaternityWise Defendants argue that Pavlovsky’s
 statements were true, citing to the Dateline NBC television show
 To Catch a Predator. They assert Gallagher was factually a
 sexual predator, not because he appeared on the show, but
 because he lied about himself online, a character trait shared
 by many people who did appear the show. [MaternityWise Reply at
 6-7.] However, at least with regard to Pavlovsky’s usage of the
 term, the determination of whether Gallagher is a sexual
 predator is a question of fact, therefore it is the role of the
 jury to weigh the MaternityWise Defendants’ To Catch a Predator
 evidence, not the Court. See, e.g., Aloe Vera of America, Inc.
 v. United States, 699 F.3d 1153, 1165 (9th Cir. 2012) (“In
 deciding whether to grant summary judgment, ‘the judge’s
 function is not himself to weigh the evidence and determine the
 truth of the matter but to determine whether there is a genuine
 issue for trial.’ ‘Credibility determinations, the weighing of
 the evidence, and the drawing of legitimate inferences from the
 facts are jury functions, not those of a judge.’” (ellipsis
 omitted) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
 249, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986))).
                                      48
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 49 of 68   PageID #:
                                    4049


 from Ms. Baldwin, and posts she saw on Facebook from people she

 did not know personally.       See Utzurrum Decl., Exh. 13 (Pavlovsky

 RFFA) at pgs. 11-12, Requests No. 19.         Reasonableness is the

 critical factor in determining if Pavlovsky acted with at least

 negligence.    A jury is uniquely competent to determine issues of

 reasonableness, and therefore such determinations are

 inappropriate on a motion for summary judgment.          Eid v. Alaska

 Airlines, Inc., 621 F.3d 858, 868 (9th Cir. 2010) (citing Gorman

 v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1157 (9th Cir.

 2009)).

             Thus, the Motion is denied with respect to Gallagher’s

 claims against Pavlovsky in Count I.

       B.    Saldaya

             The same analysis applied to Pavlovsky’s statements is

 applicable to Saldaya.      Saldaya published the Eight-Step

 Message, the Warning Post, and the Saldaya Text Message Post,

 all of which assert facts, such as an allegation that Gallagher

 “harassed a number of women online to sell them their used

 panties,” or that Saldaya received a text message from someone

 claiming Gallagher had expressed an interest in intercourse

 during labor during a phone call. See, e.g., Utzurrum Decl.,

 Exh. 8A (Emilee Saldaya’s Responses to Plaintiff’s First Request

 for Production of Documents Dated October 18, 2019)           at

 ES 000041; id. at ES 000058.       Consequently, this Court concludes

                                      49
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 50 of 68   PageID #:
                                    4050


 that, as a matter of law, Saldaya’s statements contained

 assertions of fact that are capable of a defamatory meaning,

 especially in light of Gallagher’s doula and maternity

 photography businesses, because they are assertions of fact that

 could have a tendency to injure Gallagher’s reputation.

 Therefore, the threshold question is answered in the

 affirmative.     Also like Pavlovsky’s statements, Saldaya’s

 statements involved a matter of public concern, but are provable

 as true or false because Saldaya, in her Facebook posts,

 asserted that Gallagher actually committed the acts she

 described.

              With respect to the element of fault, Saldaya did not

 communicate with Gallagher personally and relied exclusively on

 third-party statements.      See id. at ES 000072 (stating Saldaya

 did not know Gallagher personally but knew of “reports” and

 “screenshots”).     A question of fact remains as to whether the

 Facebook posts Saldaya relied upon constituted trustworthy

 sources of information, and as to the adequacy of her

 investigation before publishing her statements.          The

 reasonableness of Saldaya’s reliance on her sources is a

 question for the jury.      See Eid, 621 F.3d at 868.

              An additional issue arises with respect to Saldaya’s

 statements because the Saldaya Text Message Post contains a

 statement that a reasonable person could conclude constitutes a

                                      50
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 51 of 68   PageID #:
                                    4051


 quotation attributed to Gallagher, describing a desire to bring

 back “‘[s]ex at birth.’”       Utzurrum Decl. at ¶¶ 20-21, Exh. 8A

 (Emilee Saldaya’s Responses to Plaintiff’s First Request for

 Production of Documents Dated October 18, 2019) at ES 000058.

 As this district court has noted,

             [u]nlike statements made by the author or
             quotations attributed to others, under Masson v.
             New York Magazine, Inc., 501 U.S. 496, 111 S. Ct.
             2419, 115 L. Ed. 2d 447 (1991), quotations
             falsely attributed to Plaintiff are actionable as
             defamation regardless of the truth or falsity of
             the substance of the quotation so long as the
             quote injures Plaintiff’s reputation. See
             Masson, 501 U.S. at 511–12. A false quotation
             may injure Plaintiff’s reputation by either
             “attribut[ing] an untrue factual assertion” to
             him — for example a self-condemnatory fact — or
             by portraying a “manner of expression . . . or an
             attitude the [Plaintiff] does not hold.” See id.
             at 511.

 Chapman v. Journal Concepts, Inc., Civil No. 07-00002 JSM/LEK,

 2008 WL 5381353, at *14 (D. Hawai`i Dec. 24, 2008) (some

 alterations in Chapman).       Assuming the quote is fabricated, the

 Court cannot unequivocally find that attributing it to Gallagher

 would not injure his reputation as a doula and birth

 photographer, and as a member of the community at large.

 Therefore, the question must be presented to the jury.

             Finally, Saldaya argues she and Best had a qualified

 privilege as to their statements because they were “members of

 various Facebook Groups whose objective is to support expecting

 and post-partum mothers,” and “reasonably believed that they had

                                      51
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 52 of 68   PageID #:
                                    4052


 a duty and responsibility to warn other women and friends of

 Plaintiff’s involvement with activities that are considered to

 be inconsistent with the values [of] those Facebook Groups.”

 [Saldaya-Best Joinder at 19-20.]          However,

                   A qualifiedly privileged occasion arises
              when the author of the defamatory statement
              reasonably acts in the discharge of some public
              or private duty, legal, moral, or social, and
              where the publication concerns subject matter in
              which the author has an interest and the
              recipients of the publication a corresponding
              interest or duty.

 Aku, 52 Hawai`i at 371, 477 P.2d at 166 (citations omitted).

 Saldaya’s belief that she had a duty only addresses the first

 element of qualified privilege; it does not establish that all

 of the recipients of her Facebook posts and messages had a

 corresponding interest or duty in a way that is distinguishable

 from society’s general interest in the allegations against

 Gallagher.

                   To entitle a defaming declarant to the
              benefit of a qualified privilege, he must
              establish that the circumstances of the
              publication were such as to bring his language
              within the purpose of the claimed privilege. A
              qualified privilege may be abused by the use of
              words not reasonably believed necessary to
              protect the particular interest for which the
              privilege is given. Indeed, if the defamatory
              matter is totally irrelevant to the interest
              deserving protection or wholly unwarranted by any
              inquiry made, the court may declare the privilege
              lost as a matter of law.




                                      52
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 53 of 68   PageID #:
                                    4053


 Id. at 372, 477 P.2d at 166 (footnotes omitted).          Saldaya has

 not offered, by declaration or otherwise, any evidence to

 demonstrate the inquiry she undertook prior to publishing her

 statements.    See generally Saldaya-Best CSOF.        The Court finds

 that Saldaya’s statements were not entitled to the qualified

 privilege.    Regardless, even if she did have the qualified

 privilege, questions of fact as to whether she abused the

 privilege prevent entry of summary judgment.          See Uema, 26 F.

 Supp. 2d at 1249.

              Therefore, the request for summary judgment is denied

 with respect to Saldaya as to Count I.

       C.     MaternityWise/Croudace and Boulter

              Gallagher’s allegations against MaternityWise,

 Croudace, and Boulter are inextricably intertwined.           The gist of

 Gallagher’s claims against Croudace is that, in addition to the

 statements in the MOS, Croudace defamed him by “liking” the

 allegedly defamatory Facebook posts of others.

              At trial, Gallagher, not Defendants, would have the

 ultimate burden of persuasion.

                   A moving party without the ultimate burden
              of persuasion at trial — usually, but not always,
              a defendant — has both the initial burden of
              production and the ultimate burden of persuasion
              on a motion for summary judgment. See 10A
              Charles Alan Wright, Arthur R. Miller and Mary
              Kay Kane, Federal Practice and Procedure § 2727
              (3d ed. 1998). In order to carry its burden of
              production, the moving party must either produce

                                      53
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 54 of 68   PageID #:
                                    4054


             evidence negating an essential element of the
             nonmoving party’s claim or defense or show that
             the nonmoving party does not have enough evidence
             of an essential element to carry its ultimate
             burden of persuasion at trial. See High Tech
             Gays v. Defense Indus. Sec. Clearance Office, 895
             F.2d 563, 574 (9th Cir. 1990). In order to carry
             its ultimate burden of persuasion on the motion,
             the moving party must persuade the court that
             there is no genuine issue of material fact. See
             id.

 Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

 (9th Cir. 2000).     The MaternityWise Defendants did not address

 the concept of “defamation by Facebook like” in the Motion.

 Therefore, although it presents, at best, a close question, the

 Court cannot find that Croudace carried her burden of

 persuasion.17    On that basis, the Motion is denied with respect

 to Gallagher’s claim against Croudace in Count I.


       17
        The crux of a defamation claim is the substance of the
 information conveyed, not the form. “That a user may use a
 single mouse click to produce that message that he likes the
 page instead of typing the same message with several individual
 key strokes is of no constitutional significance.” Bland v.
 Roberts, 730 F.3d 368, 386 (4th Cir. 2013), as amended
 (Sept. 23, 2013) (holding that a Facebook “like” communicated
 approval of, and association with, a political campaign); see
 also Shen v. Albany Unified Sch. Dist., Case Nos. 3:cv-CV-02478-
 JD (lead case), 2017 WL 5890089, at *5 (N.D. Cal. Nov. 29, 2017)
 (noting that, in a First Amendment case, in the analogous
 situation of liking a post on Instagram (a company owned by
 Facebook), clicking “like” “broadcasts the user’s expression of
 agreement, approval, or enjoyment of the post”). Thus,
 Croudace’s form of communication alone is not dispositive to
 Gallagher’s claim. Summary judgement is a drastic device that
 prevents a plaintiff from presenting his case to a jury, that
 is, it deprives him of his day in court, thus the burden on the
 moving party is appropriately heavy. Ambat v. City & Cnty. of
                                              (. . . continued)
                                      54
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 55 of 68   PageID #:
                                    4055


             MaternityWise argues that the MOS is not defamatory,

 but concedes the MOS does contain statements of fact.            See Mem.

 in Supp. of Motion at 25.       However, this district court has

 recognized that:

                  Under both federal and Hawaii law, truth is
             a complete defense to an action for defamation.
             See Garrison v. Louisiana, 379 U.S. 64, 73, 85 S.
             Ct. 209, 215, 13 L. Ed. 2d 125 (1964)
             (publication of materially true statement
             constitutionally protected); Wright v. Hilo
             Tribune–Herald, Ltd., 31 Haw. 128, 130 (1929)
             (truth of matter contained in publication is
             complete defense). Literal truth of a
             publication need not be established, only that
             the statement is “substantially true”. Alioto v.
             Cowles Communications, Inc., 623 F.2d 616, 619
             (9th Cir. 1980), cert. denied, 449 U.S. 1102, 101
             S. Ct. 897, 66 L. Ed. 2d 827 (1981). The proof
             of truth is measured by the ordinary implication
             of the words, i.e., the “gist” or “sting” of the
             alleged defamation. Kohn v. West Hawaii Today,
             Inc., 65 Haw. 584, 590, 656 P.2d 79 (1982).

 Basilius v. Honolulu Publ’g Co., 711 F. Supp. 548, 551 (D.

 Hawai`i), aff’d, 888 F.2d 1394 (9th Cir. 1989).

             As   noted   by   MaternityWise,   Gallagher   has   failed     to

 identify any part of the MOS that is false.          The gist of the MOS

 is that MaternityWise became aware that Gallagher engaged in




 San Francisco, 757 F.3d 1017, 1031 (9th Cir. 2014). The
 MaternityWise Defendants did not address the claim at all in the
 Motion, therefore granting summary judgment would shift the
 burden onto the Court to both formulate and adjudicate their
 position simultaneously. The Court declines to provide a
 position where the MaternityWise Defendants declined to do so.
 The Court cannot conclude that the MaternityWise Defendants
 satisfied their burden of persuasion.
                                      55
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 56 of 68          PageID #:
                                    4056


 behavior     it   found      morally     questionable,       specifically          the

 consumption, promotion, and encouragement of others to create

 pornography, and he falsely claimed that he was certified through

 MaternityWise.       MaternityWise       revoked       Gallagher’s     membership.

 MaternityWise     thanked      people     for    providing       the    documented

 evidence, urged others to cease spreading accusations without

 evidence, and to allow the authorities and those involved to

 proceed as needed.        See MaternityWise CSOF, Yolken Decl., Exh. J

 (Gallagher Depo.), Exh. 11 (MOS).               MaternityWise argues all of

 these statements are true, and the remainder of the MOS is a

 statement    of   opinion,    essentially       that    people   should      not   be

 involved in pornography/sex work and be a doula.

             Gallagher argues that “the [MOS] fails to not paint

 Gallagher out to be a sexual predator.”            [Mem. in Opp. at 37.]

 He argues that references to documented evidence and the

 “authorities” implicitly assert that the quality of the

 documented evidence is high and that law enforcement was

 involved.    See id. at 36-38.         However, he does not dispute that

 MaternityWise actually possessed documented evidence.                  See

 Gallagher’s Decl. at ¶¶ 31-34.          Also, the reference to the

 authorities was in the context of a call for temperance and plea

 to not spread baseless rumors.          See MaternityWise CSOF, Yolken

 Decl., Exh. J (Gallagher Depo.), Exh. 11 (MOS) at Gallagher-Fed

 0987 (stating “[w]e . . . would like to warn those who are

                                         56
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 57 of 68   PageID #:
                                    4057


 disseminating accusations without evidence that that activity is

 considered slander and we urge you to stop . . . .”           Please let

 the authorities and those who are directly involved finish the

 course of action as needed.”)       Thus, the vague reference to

 authorities is not sufficient to alter the gist of the MOS.

             Gallagher has offered only conclusions that the MOS is

 defamatory.    Conclusory assertions are insufficient to raise a

 genuine issue of material fact and prevent entry of summary

 judgment.    See F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d

 1168, 1171 (9th Cir. 1997), as amended (Apr. 11, 1997)

 (citations omitted).      Therefore, Gallagher’s conclusory

 allegations and argument that the MOS is defamatory does not

 raise a genuine issue of fact.        Summary judgment is warranted

 “against a party who fails to make a showing sufficient to

 establish the existence of an element essential to that party’s

 case, and on which that party will bear the burden of proof at

 trial.”    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

 (citation omitted).      At trial, Gallagher would bear the burden

 of proof as to the existence of a false statement from

 MaternityWise, an essential element of his case, however, his

 conclusory allegations will not suffice.

             Because Gallagher has failed to establish the

 existence of an essential element to his case, summary judgment

 is granted with respect to MaternityWise as to Count I.

                                      57
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 58 of 68   PageID #:
                                    4058


             Boulter posted on Facebook: 1) the MOS; and 2) a

 comment that Gallagher shared pictures without permission.

 [Gallagher’s Decl., Exh. 4 at PageID #:2796.]          Because the MOS

 is not capable of a false or defamatory meaning, reposting it is

 not a false or defamatory statement.

             In response to Boulter’s second statement, Gallagher

 explains that he posted a photograph of a person to his DTD

 Facebook page.18     The person he believes to be depicted therein

 contacted him and asked him to take the picture down.

 [Gallagher Decl. at ¶¶ 46-47.]        He does not assert that he

 complied and removed the picture, or that he had permission from

 the person to post it, instead he argues that it had been posted

 without permission by other people elsewhere and therefore it

 was in the “public domain.”       [Id. at ¶ 48.]

             Boulter’s statement asserts an objective fact and is

 capable of being proved false (Gallagher either did or did not

 have said permission).      However, the gist of Boulter’s statement

 is not that Gallagher ran afoul of federal copyright law, as his

 reference to public domain would suggest,19 it is simply that the


       18
        See MaternityWise CSOF, Yolken Decl., Exh. D (photograph
 posted to the DTD Facebook page depicting an unclothed woman
 holding an infant, apparently having just given birth).

       19
        “The universe of inventions and creative works that are
 not protected by intellectual-property rights and are therefore
 available for anyone to use without charge.” PUBLIC DOMAIN,
 Black’s Law Dictionary (11th ed. 2019).
                                      58
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 59 of 68   PageID #:
                                    4059


 woman depicted objected to Gallagher’s publication of her birth

 photo on his website.      The only possible inference to be drawn

 from the statements in Gallagher’s Declaration on the subject is

 that Gallagher knew he did not have permission to post the photo

 and did not take it down when the person in the photo asked him

 to do so.    See id. at ¶¶ 46-48.      Thus, Boulter’s statement is

 true.    Because truth is a complete defense to a charge of

 defamation, and the truth that Gallagher did not have permission

 to post the photo is undisputed, summary judgment is warranted.

              For the foregoing reasons, summary judgment is granted

 with respect to Plaintiff’s claim against Boulter in Count I.

         D.   Lund

              Lund accused Gallagher of being a predator.

 Gallagher’s MaternityWise CSOF at ¶ 91 (emphasis Gallagher’s)

 (citations omitted); MaternityWise Reply CSOF at ¶ 91 (admitting

 Lund posted the statement “now you have been exposed as the

 predator you are . . .”).       However, Lund’s statement is

 distinguishable from other Defendants’ use of “predator.”             For

 example, Pavlovsky and Saldaya called Gallagher a predator in

 lengthy Facebook posts and messages that were also replete with

 factual allegations describing how Gallagher harassed or

 manipulated women for his financial gain or sexual

 gratification.      See, e.g., Utzurrum Decl., Exh. 8C (documents

 that were produced with and referred to in Emilee Saldaya’s

                                      59
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 60 of 68    PageID #:
                                    4060


 Responses to Plaintiff’s First Request for Production of

 Documents Dated October 18, 2019) at ES000143.          Critically,

 those additional factual allegations themselves were capable of

 being proved true or false (such as Saldaya’s claims that she

 had evidence from forty to fifty women).         Hence, when Pavlovsky

 and Saldaya accused Gallagher of being a predator, the gist or

 sting of their statements was that they were reporting events as

 they actually happened, they had proof that Gallagher had

 actually engaged in objectively predatory behavior.           See, e.g.,

 id. (stating that Gallagher “is a porn agent targeting low

 income and single moms manipulating them and pressuring [them]

 into selling their panties and setting up nude sites and

 offering to photograph them for free women have contacted me

 having done this and never got their photos . . . [.]”).              The

 general tenor of Pavlovsky and Saldaya’s use of the word

 “predator” was consistent with, and a component of, a larger

 assertion of objective fact.

             In contrast, Lund’s entire allegedly defamatory

 statement is a comment of one sentence.         Lund did not make any

 specific allegations of conduct attributed to Gallagher, she did

 not allege he harassed women into selling their underwear or

 naked pictures, nor did she accuse Gallagher of luring or

 grooming her (or anyone else) into sex work.          The second clause,

 that men do not belong in birth, states a sociological opinion.

                                      60
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 61 of 68    PageID #:
                                    4061


 In short, Lund used the word “predator” as an insult, an

 expression of aggressive disagreement, repulsion, and anger

 towards Gallagher, or of dissatisfaction or disapproval.              Lund’s

 objection to the presence of any men in the birth world and the

 absence of descriptive facts informs the reader that Lund is

 approaching the topic with a strong viewpoint.          Thus, the

 general tenor of Lund’s statement negates the impression that

 she called him a predator to assert an objective fact.           Although

 Lund did not use predator in a figurative or hyperbolic sense

 because it was said in the context of other Facebook posts

 asserting he engaged in actual sexual misconduct, Lund herself

 did not repeat any of the statements she read online.           Lund’s

 statement, as a matter of law, is not capable of a defamatory

 meaning because a reasonable person could not read Lund’s

 statement and conclude that she was asserting an objective fact.

 The threshold question must be answered in the negative.

             On that basis, summary judgment is granted as to

 Plaintiff’s claim against Lund in Count I.

       E.    Hopaki

             Hopaki’s statements that Gallagher is a “predator,” a

 “pimp,” “not a doula,” that he “baits women in private

 messages,” that “accounts of abuse keep flooding in,”

 [Gallagher’s Decl. at ¶ 42, Exh. 8 (screenshots of Hopaki’s

 Facebook page as of 6/4/18)),] are all statements that a

                                      61
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 62 of 68   PageID #:
                                    4062


 reasonable jury could conclude present objective statements of

 fact, and that Gallagher could prove false.          The general tenor

 of the statements, including the specific allegations of

 misconduct in the Eight-Step Message, does not negate the

 impression that the statements assert objective facts, and the

 terms are not used in a hyperbolic or figurative sense because

 Hopaki literally accused Gallagher of unwelcome sexual conduct,

 manipulation or trickery, and acting as a pornography middleman

 or broker.    In contrast to Lund, Hopaki used “predator” as an

 assertion of fact where the gist of her statement reads like a

 report of Gallagher’s misconduct, rather than solely as an

 opinion about who should be allowed to hold birth-related jobs.

 A reasonable reader could conclude that “predator” in the

 context of Hopaki’s statement asserted a fact.

              Hopaki’s statements are capable of a defamatory

 meaning because they could injure Gallagher’s reputation in the

 community.    “The jury’s proper role is to determine whether a

 published statement, held by the court to be capable of

 sustaining a defamatory meaning, was in fact attributed such a

 meaning by its readers.”       Partington v. Bugliosi, 825 F. Supp.

 906, 913 (D. Hawai`i 1993) (citation omitted), aff’d, 56 F.3d

 1147 (9th Cir. 1995).      Therefore it is the role of the jury to

 determine if Hopaki’s statements were actually attributed a

 defamatory meaning.      Finally, Hopaki did not personally

                                      62
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 63 of 68    PageID #:
                                    4063


 communicate with Gallagher.       Whether Hopaki acted reasonably by

 relying on what she saw on Facebook in publishing her statements

 is a question for the jury.

             Because genuine issues of material fact remain,

 summary judgment is denied as to Plaintiff’s claims against

 Hopaki in Count I.

       F.    Byers

             Byers’s statements consist of a mixed expression of

 fact and opinion.     Compare Gallagher’s Decl., Exh. 9 (screenshot

 of review) (stating “[e]very interaction I have witnessed from

 Danny on social media has been passive-aggressive. . . .”, with

 id., Exh. 10 (screenshots of Stephanie Byers’s Facebook page as

 of 6/12/18) at PageID #: 2910-11 (stating “[h]e bates women thru

 private messages to send him naked photos of themselves while

 pregnant, under the pretense of normalizing pregnancy.           Its

 sick.”).    Although Byers included some opinions in her

 statements, read in their entirety, the general tenor of Byers’s

 statements do not negate the impression that she is asserting

 objective facts.     See. e.g., Gallagher Decl., Exh. 10

 (screenshots of Stephanie Byers’s Facebook page as of 6/12/18)

 at PageID #: 2916 (stating “Screen shots of his actual

 conversations requesting naked photos of women. . . I’d call

 that proof[]” when asked for evidence to support her allegations

 of predatory behavior by another Facebook user (ellipsis in

                                      63
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 64 of 68   PageID #:
                                    4064


 Exh. 10)).    Her statements do not constitute hyperbolic or

 figurative language because she was specifically accusing him of

 the actual conduct she described.         Also, for the same reasons as

 stated with respect to other Defendants, her statements are

 reasonably provable as true or false.         Therefore, although her

 statements present a relatively close question as to the

 threshold question, it must be answered in the affirmative;

 Byers’s statements are capable of a defamatory meaning.

              Byers asserts that she did not act negligently or

 unreasonably in making her Facebook posts, but does not offer

 the grounds upon which she based her statements.          [Mem. in Supp.

 of Byers Joinder at 3.]      Therefore, the Court cannot

 unequivocally state that Byers relied on trustworthy sources,

 acted reasonably, or conducted a satisfactory investigation into

 the truth of her allegations before publishing her statements

 about Gallagher.

              Thus, summary judgment is denied with respect to

 Plaintiff’s claims against Byers in Count I.

       G.     Kirillov

              Although some of Kirillov’s statements expressed her

 protected opinion that the birth world belonged to women, she

 also stated assertions of fact, including that Gallagher is not

 a doula, has a “sexual fetish for women giving birth,” targets

 pregnant and vulnerable women, preys on women, and “sell[s]

                                      64
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 65 of 68   PageID #:
                                    4065


 their birth pictures.”      See Gallagher’s Decl., Exh. 4

 (screenshots of DTD Facebook page) at PageID #: 2774.           A

 reasonable jury could conclude that Kirillov’s statements are

 objectively false and defamatory, and have a tendency to injure

 Gallagher’s reputation.      Kirillov did not base her statements on

 any personal interactions with Gallagher.         The reasonableness of

 her reliance on what she had seen online in making her

 statements is a question of fact for the jury.          Therefore, the

 Court cannot conclude as a matter of law that there is no

 genuine dispute of material fact as to whether Kirillov’s

 statements were defamatory.       For these reasons, summary judgment

 is denied with respect to Plaintiff’s claims against Kirillov in

 Count I.

 VII. Best

             Because Best published the Warning Post, [Utzurrum

 Decl. at ¶¶ 35-36, Exh. 23 (documents produced with and referred

 to in Vivian Chao Best’s Response to Plaintiff’s First Request

 for Production) at VB 000001,] for the reasons previously

 explained, her statements are capable of defamatory meaning and

 capable of being proved false.        Also, Best did not base her

 statements off of a personal interaction with Gallagher, but

 relied only on what she read online.         Therefore, the Court

 cannot unequivocally conclude that she was not negligent or

 unreasonable in publishing her statements.          Finally, for the

                                      65
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 66 of 68   PageID #:
                                    4066


 same reasons as explained with respect to Saldaya, Best has not

 established that she had a qualified privilege.          Even if she

 had, a qualified privilege does not necessitate the entry of

 summary judgment because whether there was abuse of the

 privilege is a question of fact.

             For these reasons, summary judgment is denied with

 respect to Plaintiff’s claim against Best in Count I.

 II.   Remaining Causes of Action

             Defendants argue that summary judgment should be

 granted as to all causes of action on the basis that Gallagher

 failed to demonstrate an underlying defamatory statement in

 Count I.

             As this district court has explained,

             tort claims which are found to be artfully pled
             defamation claims are disallowed where the
             defamation claims themselves are invalid as a
             matter of law. See Dworkin v. Hustler Magazine,
             Inc., 867 F.2d 1188, 1193 n.2 (9th Cir. 1989);
             Leidholdt v. L.F.P. Inc., 860 F.2d 890, 893 n.4
             (9th Cir. 1988); Gold, 88 Hawai`i at 103, 962
             P.2d at 362. As such, a plaintiff cannot
             maintain a separate cause of action for emotional
             distress, false light, disparagement of trade, or
             tortious interference with business where the
             gravamen of his claim is defamation. See
             Dworkin, 867 F.2d at 1193 n.2 (noting that an
             “emotional distress claim based on the same facts
             as an unsuccessful libel claim cannot survive as
             an independent cause of action” (quotation and
             citation signals omitted)); Gold, 88 Hawai`i at
             103, 962 P.2d at 362 (dismissing plaintiff’s
             derivative claims for false light, invasion of
             privacy, IIED, and negligence where court found
             statement was not defamatory); Unelko, 912 F.2d

                                      66
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 67 of 68   PageID #:
                                    4067


             at 1057–58 (noting derivative claims for
             disparagement, “trade libel,” and tortious
             interference with business are “subject to the
             same first amendment requirements that govern
             actions for defamation”); see also [Hustler
             Magazine v.] Falwell, 485 U.S. [46,] 57 [(1988)]
             (noting when defamation claim fails because
             defendant’s speech is constitutionally protected,
             a claim for emotional distress “cannot,
             consistently with the First Amendment, form a
             basis for the award of damages”); Basilius v.
             Honolulu Publ’g Co., 711 F. Supp. 548, 552–53 (D.
             Haw. 1989) (citing case for proposition that
             “First Amendment defenses are applicable to all
             claims, of whatever the label, whose gravamen is
             the alleged injurious falsehood”).

 Chapman, 2008 WL 5381353, at *19 (analyzing defamation claims

 under the more demanding “actual malice” standard rather than

 negligence).     Therefore, summary judgment is also granted as to

 Plaintiff’s claims in Counts II-VIII against MaternityWise,

 Boulter, and Lund.      However, with respect to all other

 Defendants, no arguments specifically addressing the remaining

 claims have been presented.       Summary judgment is accordingly

 denied as to all causes of action for the remaining Defendants.

                                 CONCLUSION

             For the foregoing reasons, the MaternityWise

 Defendants’ Motion for Summary Judgment, filed April 20, 2020,

 is HEREBY GRANTED IN PART AND DENIED IN PART.          The Motion is

 GRANTED insofar as summary judgment is granted in favor of

 MaternityWise, Boulter, and Lund as to all of Gallagher’s claims

 against them, and the Motion is DENIED as to Plaintiff’s claims


                                      67
Case 1:18-cv-00364-LEK-KJM Document 214 Filed 01/27/21 Page 68 of 68   PageID #:
                                    4068


 against Croudace, Hopaki, and Pavlovsky.         The Saldaya-Best

 Joinder, Kirillov Joinder, and Byers Joinder, all filed

 April 23, 2020, are DENIED.       The Clerk’s Office is DIRECTED to

 terminate MaternityWise, Boulter, and Lund as parties on

 February 11, 2021, unless Gallagher files a timely motion for

 reconsideration of this Order.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, January 27, 2021.




 DANNY GALLAGHER VS. MATERNITYWISE INTERNATIONAL, ET AL; CV 18-
 00364 LEK-KJM; ORDER GRANTING IN PART AND DENYING IN PART
 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND JOINDERS THEREIN




                                      68
